 MID-MOUNTAIN FOODS 229Mid-Mountain Foods, Inc. and United Food and Commercial Workers International Union Local 400, AFLŒCIO.  Cases 11ŒCAŒ17049Œ2, 11ŒCAŒ17162, 11ŒCAŒ17261, 11ŒCAŒ17262, and 11ŒRCŒ6147 September 21, 2000 DECISION, ORDER, AND DIRECTION OF SECOND ELECTION BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN  On December 22, 1997, Administrative Law Judge Keltner W. Locke issued the attached decision.  The Re-spondent, the General Counsel, and the Charging Party each filed exceptions and a supporting brief.  The Gen-eral Counsel and the Charging Party each filed an an-swering brief to the Respondent™s exceptions.  The Re-spondent filed an answering brief to the General Coun-sel™s and the Charging Party™s exceptions, and a reply to their answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 except as modified below and to adopt the recommended Order as modified.3                                                                                                                      1 The Respondent, the General Counsel, and the Charging Party have excepted to some of the judge™s credibility findings.  The Board™s es-tablished policy is not to overrule an administrative law judge™s credi-bility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The General Counsel excepts to the manner in which the judge ar-ticulated the burden borne by the General Counsel in cases involving alleged violations of Sec. 8(a)(3) of the Act.  We believe that the judge™s formulation does not depart substantively from Board doctrine.  In any event, we have reviewed these matters under the standard articu-lated in Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), and approved by the Supreme Court in NLRB v. Transportation Management Corp., 462 U.S. 393, 399Œ403 (1983), and we reach the same results reached by the judge. 2 In adopting the judge™s recommendation that the election be set aside, we do not rely on the Respondent™s mid-May 1996 threats that, if the Union won the election, plant rules would be enforced more strictly.  We note that these statements were made outside the critical period. Member Hurtgen agrees with the judge that Medical Center of Ocean County, 315 NLRB 1150 (1994) (employer promise to remedy employee grievances), and Gordonsville Industries, 252 NLRB 563 (1980) (employer letter seeking to influence employee testimony before the Board) are distinguishable from the instant case.  He, therefore, finds it unnecessary to pass on the validity of those decisions. 3 We shall modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996). The judge found that the Respondent did not violate Section 8(a)(1) of the Act, or interfere with the election,4 when its supervisors removed prounion literature from employees™ break areas.  In one incident, in mid-June 1996, the judge found that Supervisor Tom Campbell, selectively removed prounion leaflets while leaving anti-union leaflets on the picnic tables in the employees™ out-side break area.  The judge concluded that this conduct was lawful.  He reasoned that although an employee has the right to distribute prounion literature to other em-ployees during breaks, an employer need not become the custodian of prounion literature and continue offering it after an employee has abandoned possession of it.  Oth-erwise, the judge found, one of the Respondent™s tables would become, in effect, a distribution rack for prounion pamphlets.  He concluded that, although the Respondent could not lawfully interfere with employees distributing union literature to other employees in the break area dur-ing breaks, it had no duty to assist such distribution. In another incident, in mid-July 1996, the judge found that although Supervisors Tom Campbell, Jeff Mahoney, and Tony Richie had removed literature from employee break areas, there was insufficient evidence that they had selectively removed only prounion literature, as alleged in the complaint.  The judge found that even assuming the removal was selective, it was not unlawful. The General Counsel and the Charging Party have ex-cepted to these findings.  We find merit in these excep-tions, and conclude that in both instances the Respondent violated the Act.  As an initial matter, we disagree with the judge™s view that the discriminatory removal of prounion literature from an employee break area is law-ful.  Jennie-O Foods, 301 NLRB 305, 337Œ338 (1991) (supervisor unlawfully picked up and destroyed union leaflet in nonwork area on nonworktime while leaving other materials undisturbed).  We agree with the General Counsel™s contention that such selective removal of lit-erature from break area tables is analogous to the re-moval of prounion propaganda, but not of other postings, from a bulletin board.  See, e.g., Eaton Technologies, 322 NLRB 848, 853Œ854 (1997). Further, even assuming that the removal was not dispa-rate, it was still unlawful.  BJ™s Wholesale Club, 319 NLRB 483, 489Œ490 (1995) (by removing prounion pamphlets from employee breakroom for no obvious neutral reason, a supervisor violated Section 8(a)(1) of the Act).  Simply put, employees have the right to dis-tribute literature in nonworking areas.  See, e.g., United Aircraft Corp., 139 NLRB 39 (1962), enfd. 324 F.2d 128  4 This conduct was also alleged as objectionable and warranting a new election. 332 NLRB No. 19  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  230(2d Cir. 1963), cert. denied 376 U.S. 951 (1964).  This 
right would have been contravened in the instant case 
even if the supervisors involved had removed both 
prounion and antiunion literature.  In the absence of a 
showing (which has not been made here) that the litera-
ture was strewn about in an unsightly or hazardous man-
ner, its removal from employee break areas violates Sec-

tion 8(a)(1) of the Act.
5 Our colleague would find that the Respondent also 
violated Section 8(a)(1) by posting a banner in its ware-

house stating ﬁVote No, It™s Your Job.ﬂ  According to 
our colleague, the banner in effect told employees that 
their jobs were at stake if they supported the Union.  We 

disagree. The judge found that the Respondent displayed two 
banners, one stating ﬁNo Lost Time, No Strikes, No Un-
ion, Vote Noﬂ and the other stating ﬁVote No, It™s Your 
Job.ﬂ  The judge found the first banner lawful.  He noted 
that although the banner spoke of ﬁlost time,ﬂ it did so in 
the context of strikes, and coupled the prospect of lost 
wages with the advent of a strike.  We agree with the 

judge, as does our colleague. 
As to the second banner (ﬁVote No, It™s Your Jobﬂ), 
the judge found that it made no explicit statement about 
possible job loss and that it did not require the reader to 
assume such a threat.  He al
so correctly noted that the 
Respondent™s unfair labor practices were relatively iso-
lated and, thus, did not create a context in which the fa-
cially benign words ﬁit™s your jobﬂ would reasonably be 
understood as a threat of job loss.
6 The most logical way to place the second banner in its 
proper context is to consider it in relation to the first 

banner.  From this perspective, the language of the sec-
ond banner can most readily be understood as indicating 
that the employees could vote against the Union and, 
thereby, shield their jobs from the prospect of losing 
worktime due to strikes.  In sum, we agree with the judge 
that, in these circumstances, 
the second banner, like the 
first, did not imply a threat of retaliation and was there-
fore not unlawful. 
                                                          
                                                           
5 We further find that this rem
oval of union literature, when com-
bined with the June 1996 unlawful thr
eat of discharge, the June 11 
interrogation, and the June
 19 written warning interfered with employee 
free choice and warrants a new election. 
6 We do not agree with our collea
gue that the Respondent has ﬁen-
gaged in extensive unfair labor practi
ces.ﬂ  Rather, we agree with the 
judge that the Respondent™s unfair la
bor practices were few in number, 
relatively isolated, and not pervasive.  
In this regard we note, inter alia, 
that many complaint allegations have
 been dismissed and that we have 
unanimously adopted the judge™s finding that a 
Gissel bargaining order 
is unwarranted in the instant case. 
 Further, since we do not find the 
banner unlawful, we also disagree with our colleague that the Respon-
dent™s use of the banner supports 
her conclusion that the Respondent 
unlawfully solicited its employees 
to revoke authorization cards. 
Our colleague would find that Respondent also vio-
lated the Act by not permitting employees to show a 
prounion video on the Respondent™s equipment (TV set) 
located in an employee breakroo
m.  With respect to this 
issue, our colleague concedes that no precedent stands 
for the proposition that employees have the right to show 
a prounion video where, as here, the video is to be shown 

on the employer™s equipment and property.  We also note 
that the record does not show that the Respondent had 
ever allowed employees to bring in videos of any sort to 
show at work or that antiunion videos have been shown 
by employees in employee breakrooms. 
We agree with the judge™
s observation that the em-
ployees™ request might have been more analogous to a 
request to engage in protected activity if the employees 
had sought to distribute videocassettes in the breakroom, 
as opposed to seeking to bring the video into the facility 
and show it there.  Such distribution would not have in-
volved the use of Respondent™s electronic equipment.   
We disagree with our colleag
ue™s view that traditional 
doctrines pertaining to wo
rkplace communications yield 
the conclusion that the Respondent™s nondiscriminatory 
refusal to allow the video to be shown was unlawful.  
Indeed, the law is to the contrary.  In this regard, we note 

that there is no statutory ri
ght of an employee to use an 
employer™s equipment or media.  For example, there is 

no right to use an employer™s bulletin board.  
Honeywell, Inc.
, 262 NLRB 1402 (1982), enfd. 722 F.2d 405 (8th 
Cir. 1983); 
Container Corp.,
 244 NLRB 318 fn. 2 
(1979), enfd. 649 F.2d 1213 (6th Cir. 1981) (per curiam).  

Nor is there a statutory right
 of an employee to use an 
employer™s telephone for personal or nonbusiness pur-

poses, such as union organizing matters.  
Union Carbide 
Corp.,
 259 NLRB 974, 980 (1981), enfd. in relevant part 
714 F.2d 657, 663Œ664 (6th Cir. 1983).  Similarly, the 

Board has held that employees are not entitled to use an 
employer™s public address system to communicate their 
union views.  See, e.g., 
Heath Co.
, 196 NLRB 134 
(1972).  From these cases, it appears equally clear that 
the Union™s employee supporters do not have a statutory 
right to show the video, especially since it has not been 
established that the Respondent permitted employees to 
show other videos. 
Our colleague seeks to analog
ize this case to cases in-volving solicitation and distribution, although she does 
not resolve which one it is.  However, those cases in-
volve forms of solicitation and distribution that do not 
involve use of an employer™s electronic equipment.
7  7 Member Hurtgen deems it necessary to respond further to one of 
the dissent™s arguments.  More partic
ularly the dissent asserts that em-
ployees are already subjected to the noise and messages that come from 
the extant television sets.  The dissent argues that a union video would 
 MID-MOUNTAIN FOODS 231In Sprint/United Management Co.,
 326 NLRB 397 
(1998), cited by our colleague, the respondent promul-
gated and enforced a rule prohibiting the distribution of 
union materials in employee lockers.  The Board con-
cluded that the rule was unlawful.  In doing so, the Board 
noted that the employer had ﬁceded the locker space to 
the personal use of the empl
oyees to whom the locker 
was assigned.ﬂ  By contrast
, in the instant case, Respon-dent™s television set is not subject to the control and per-
sonal use of employees.  The television set remains fixed 
at the Cable News Network. 
 There is no evidence that 
employees can change channel 
selections at their whim.  

Thus, Sprint
 is inapposite.
8 Finally, our colleague asserts that the Respondent 
acted in ﬁresponse to union ac
tivity.ﬂ  The fact is that 
Respondent acted in response 
to an employee request to 
show the video on Respondent™s equipment.  There is no 

showing that the Respondent has permitted other kinds of 

videos to be shown on its equipment. 
Accordingly, and particularly
 in the circumstances of 
the instant case, we decline to extend Board precedent to 

require an employer to allow the showing of prounion 
videos on its equipment located on its property. 
Finally, we disagree with our colleague™s view that the 
Respondent unlawfully solicited the revocation of au-
thorization cards.  We emphasize the judge™s findings 
that supervisor, Alvin Olinger, merely told employees 
that revocation forms were available in the break room, 
without attempting to see whether any employee took or 
used a form.  The judge also
 found that employees did 
not have to go to their supervisors to obtain the forms, 
and thus, did not have to reveal their intentions. 
Our colleague finds a violation in this respect, in part 
because she believes that it occurred in the context of 
pervasive unlawful conduct.  As noted supra, we dis-
agree.  Thus, in a unit of more than 200 employees, dur-
ing a period of time exceedin
g 4 months, the Respondent 
engaged in three unlawful one-on-one interrogations, 
made an unlawful threat via one handbill received by one 
employee, and twice removed union literature from em-
ployee break areas.  We certainly do not condone the 
                                                                                            
                                                           
not be any more disruptive to employees.  In Member Hurtgen™s view, 
these contentions miss the point.  Under the principles of 
Republic 
Aviation Corp.v. NLRB, 324 U.S. 793 (1945), Respondent was required 
to yield its breakroom to solicitation 
and distribution.  It was not re-
quired to yield the use of its television set for the showing of a video-

tape.  Thus, the issue is not the extent to which employees are exposed 
to noise and messages.  Rather, the i
ssue is the extent to which an em-
ployer must yield its property rights.  Based on the cases cited above, 
Member Hurtgen finds that Responde
nt was not required to yield its 
property rights in the manner sought here. 
8 Member Hurtgen expresses no view as to whether 
Sprint
 was cor-rectly decided. 
Respondent™s unlawful conduct.  Nevertheless, we agree 
with the judge who, in dismissing the ﬁsolicitationﬂ 
allegation, concluded that the violations in the instant 
case were relatively isolated.  Thus, we disagree with our 
colleague™s conclusion that Olinger™s actions were ﬁin 
the context of the Respondent™s pervasive and coercive 
unlawful conduct.ﬂ 
We also note that 
Hatteras Yachts, AMF, Inc.,
 207 NLRB 1043 (1973), 
Vestal Nursing Center,
 328 NLRB 
87 (1999), and 
Lockwoven Co.,
 245 NLRB 1362 (1979), 
enfd. 662 F.2d 296 (8th Cir. 1980), cited by our col-
league, are distinguishable in that, here, the Respondent 
neither tracked whether employees availed themselves of 
their right to revoke their union authorizations nor as-
sisted them in the revocation process beyond simply tell-
ing them about the forms.  Further, in 
L™eggs Products, 
Inc., 
236 NLRB 354 (1978), enfd. in part 619 F.2d 1337 
(9th Cir. 1980), also relied on by our colleague, there 
were numerous and substantial unfair labor practices, 
including interrogation, surveillance, threats of dis-
charge, soliciting employees to revoke authorization 
cards, unlawful discharges, a
nd refusals to recognize and 
bargain with the union.  This conduct is far more exten-

sive than that in the instant case.  Similarly,  in 
Escada (USA), Inc.,
 304 NLRB 845 (1991), enfd. 970 F.2d 898 
(3d Cir. 1992), also cited by
 our colleague, the number 
and severity of unfair labor 
practices far outweighed the 
instant ones.
9 For the above-stated reasons, we conclude that the 
judge correctly found that the Respondent did not unlaw-

fully solicit the revocation of union authorization cards. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified below, and orders that the Respondent, Mid-
Mountain Foods, Inc., Abingdon, Virginia, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order as modified. 
1.  Insert the following as paragraph 1(d) and reletter 
the subsequent paragraph. 
ﬁ(d) Removing union literature from employees™ break 
areas.ﬂ 2.  Substitute the following for paragraph 2(a). 
 9 In 
Escada (USA)
, the respondent was found to have created an  im-
pression of surveillance, solicited car
d revocation, solicited grievances, 
and thereby, implicitly promised to 
remedy them in order to discourage 
support for the union, told employees (also to discourage union sup-
port) that they might receive wage increases on a regularly scheduled 
basis, threatened to permanently replace unfair labor practice strikers, 
unlawfully reassigned a supervisor, 
and unlawfully discharged an em-
ployee. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  232ﬁ(a) Within 14 days from the date of this Order, re-
move from employee Tim Alderson™s personnel file, and 
from any other records the Respondent maintains, the 
June 19, 1996 written warning it issued to him, and all 
references to it, and within 
3 days thereafter notify him 
in writing that this has been done and that the warning 

will not be used against him in any way.  If the Respon-

dent has taken any later disciplinary action against Al-
derson that was more severe or onerous because of the 
June 19, 1996 written warning, the Respondent shall re-
scind that discipline and take only such action as it would 
have taken if the June 19, 1996 written warning had 
never existed.ﬂ 
3.  Substitute the attached notice for that of the admin-
istrative law judge. 
[Direction of Second Election omitted from publication] 
 MEMBER LIEBMAN, concurring in part and dissenting in 

part. 
I join my colleagues in finding that the Respondent 
engaged in what are, in my view, extensive unfair labor 
practices.  I depart only in that I would find that the Re-
spondent committed three additional violations of the 
Act. First, I would also find that the Respondent violated 

Section 8(a)(1) of the Act by posting a banner in the 
warehouse during the critical period that proclaimed 
ﬁVote No, It™s Your Job.ﬂ In 
my view, the message of the 
banner was plain, ﬁyour jobs 
are at stake if you support the Union.ﬂ  By sending that message, the Respondent 
unlawfully threatened its employees for their union activ-
ity.1 Second, I would find that the Respondent violated Sec-
tion 8(a)(1) when it refused to permit employees to show 
a prounion video in the employee breakroom on non-
worktime.  By finding to the contrary, the majority con-
fuses the medium with the message and takes an unduly 
narrow view of employees™ Section 7 right to communi-
cate with each other about unionization in the increas-
ingly electronic workplace.  Th
ird, I would find that the 
Respondent violated the Act by soliciting employees to 

revoke their authorization cards.  My reasoning as to the 
video and solicitation follows. 
                                                          
 1 I recognize that a remedy based on a finding that the banner vio-
lates the Act would be cumulative. 
 Thus, the Board™s Order already 
requires the Respondent to cease and desist from threatening employees 
with job loss and plant closure base
d on the Board™s conclusion that the 
Respondent violated the Act through a supervisor™s threat of discharge 
to an employee for supporting the Union (ALJD at § I) and through its 
distribution of a threatening handbill 
(ALJD at § AA).  This additional 
unfair labor practice finding is significant, however, because it further 
supports the ﬁsolicitationﬂ violation that I discuss in Sec. B, infra. 
A. The Refusal to Permit Employees to Show 
a Prounion Videotape 
On June 10, 1996, employees on the Union™s organiz-
ing committee wrote to Mid-Mountain™s president, Har-
old W. Harwood, requesting permission to show a proun-
ion video in the employee breakroom during nonwork-
time.  In the letter, the employees offered to supply the 

video cassette recorder (VCR) and reimburse the Re-
spondent for the cost of electricity to operate it.  Four 
days later, in a written response addressed to all employ-
ees, Harwood denied the request, citing three reasons: 
(1) Your lunch and break time are the only free 
time you have during the day.  You are entitled to 
use your free time the way you want. 
(2) The place for viewing any video is the em-
ployee lunch/break area, and these areas are used by 

many other people in the company.  In addition, they 
are used by vendors and other outside persons. 
(3) If a video is shown in the lunch/break areas, it 
will interfere with employee personal time.  Those 
not wanting to watch the video would have to leave.  

You should not have to do that. 
The employee breakroom contai
ns two television sets 
in adjacent corners, but no V
CR.  Respondent™s director 
of operations and human resources, John Dollar, testified 
that the TVs are connected to a satellite dish.  Employee 
Jason Alderson testified that the sets operate continu-

ously, and the judge found that they remain set on Cable 
News Network. 
The question posed here, whether the Respondent may 
lawfully deny employees acce
ss to its electronic equip-
ment in a nonwork area to communicate prounion mes-
sages, is a novel one before the Board.  Undoubtedly, we 
will face this or similar issu
es with increasing frequency 
given the expanding prevalence in the workplace of TVs, 
VCRs, fax machines, email, the internet, and new com-
munication technologies.  Cl
early, both employers and 
employees are increasingly using this kind of equipment 
to disseminate and exchange views on a wide variety of 
subjects, including the advantages and disadvantages of 
unionization.  The Board has not yet adopted any unique 
doctrines governing employees™ right of access to the 
employer™s electronic equipment to communicate with 
each other about unionization.
 Accordingly, to analyze 
this case I look to the Board™s traditional rules for con-
sidering employer restrictions on employee workplace 
communications. 
The basic principles are, of course, found in 
Republic 
Aviation Corp.
, 51 NLRB 1186 (1943), enfd. 142 F.2d 
193 (2d Cir. 1944), affd. 324 U.S. 793 (1945), where the 
Board and the Supreme Court emphasized that under the 
 MID-MOUNTAIN FOODS 233NLRA, an employer™s property rights, previously para-
mount under the common law, must be adjusted in order 
to balance those rights with employees™ Section 7 rights.  
ﬁInconvenience,ﬂ the Court st
ated, ﬁor even some dislo-
cation of property rights, may be necessary in order to 
safeguard the right to collective bargaining.ﬂ  324 U.S. at 
802 fn. 8.  Thus, the Board and the Court concluded that, 

although an employer has a ri
ght to expect that employ-
ees™ working time is for work, a rule that prohibits oral 
solicitation by employees on nonworktime, even in work 
areas, is discriminatory ﬁin the absence of evidence that 
special circumstances make the 
rule necessary in order to 
maintain production and discipline.ﬂ  324 U.S. at 803 fn. 

10.  Similarly, in 
Stoddard-Quirk Mfg. Co.
, 138 NLRB 
615 (1962), the Board addressed the issue of employee 
distribution of literature, which has traditionally been 
regarded as posing special issues such as littering, and 
held that distribution may lawfully be restricted both on 
worktime 
and in work areas.  Restrictions on literature 
distribution in nonwork areas and on nonworktime, how-

ever, are presumptively invalid
 absent a showing that the 
restriction is necessary to maintain plant discipline or 
production.  Id
. 621Œ22; see also
 Sahara Tahoe Hotel
, 292 NLRB 812 (1989). 
I need not decide whether the showing of a prounion 
videotape on an employee-supplied VCR and employer-
supplied TV in a break area is more akin to oral solicita-
tion, or to distribution.
2  Regardless, the critical fact in 
this case is that the Respondent™s employees attempted to 
communicate about unionization 
in a nonwork area on 
nonworktime
.  Under traditional rules, employer restric-
tions on 
either
 oral solicitation or distribution of written 
messages taking place in a nonwork area on nonwork-
time are invalid, unless the employer demonstrates that 
special circumstances support the necessity of those re-
strictions to maintain discipline or production. 
To validate the Respondent™s refusal to permit em-
ployees to use the break room television to show a 

prounion video, my colleagues rely on cases holding that 
employees have no statutory right to use employer-
controlled bulletin boards, telephones, or public address 
                                                          
 2 Different rules and presumptions
 apply to solicitation and distribu-
tion.  The Board has said that unlike 
oral solicitation, distribution involves 
a message of a permanent nature that 
ﬁis designed to be retained by the 
recipient for reading or rereading at
 his convenience.  Hence, the pur-
pose is satisfied so long as it is received.ﬂ  
Stoddard-Quirk
, supra at 620.  Where communication elicits a spontaneous response or recipro-
cal conversation, it is solicitation.  So, for example, the Board has held 
that solicitation of authorization cards should be treated in the category 
of oral solicitation.  Rose Co.
, 154 NLRB 228, 229 fn. 1 (1965).  New 
forms of electronic communicati
on involving TVs, VCRs, fax ma-
chines, computers, and the like, are 
not readily placed into these tradi-
tional categories. 
system. To be certain, the Board has held that ﬁit is not 
unlawful for an employer 
to reserve to itself the exclusive 
use of its bulletin boards, and to bar any postings by em-
ployees.ﬂ  
Sprint/United Management Co.
, 326 NLRB 
397, 399 (1998) (emphasis added).  In 
Sprint, 
however,
 the Board drew a distinction between the bulletin board 

and locker space which ﬁthe Respondent has already 

ceded . . . to the personal us
e of the employees to whom 
the lockers are assigned.ﬂ  Id.  In this case, as in 
Sprint
, the employer has 
ceded
 the break room to the employees 
for their own personal use on nonworktime.
  Having pre-
viously relinquished the break room to employees solely 

for their utilization and enjoyment, without any restric-
tions on the communications permitted therein, the Re-
spondent cannot now justify its conduct by asserting that 
either the breakroom or the te
levision set is an employer-
controlled communication medium, akin to a bulletin 

board, that it may use and control exclusively.  
In addition, the Board holds that it is not unlawful for 
an employer to bar employ
ee access to the employer™s 
bulletin boards because ﬁ[a]n 
employer that uses a bulle-
tin board as a means of co
mmunication with its employ-
ees may have a legitimate interest in ensuring that its 

postings can easily be seen and read and that they are not 
obscured or diminished in prominence by other notices 
posted by employees.ﬂ  Id.  The same ﬁlegitimate inter-
estﬂ does not apply here, where the Respondent does not 

use the television set in the employee breakroom ﬁas a 
means of communication with its employees,ﬂ but in-
stead provides it solely fo
r its employees™ use and en-
joyment.  Thus, my colleagues™ analogy to the bulletin 
board cases simply does not work. 
Moreover, the Respondent has made no showing of 
special circumstances.  Its reasons for not permitting the 
employee videotape to be shown in the employee break-
room had nothing to do with maintaining discipline or 
production.  Rather, they dealt only with the inconven-
ience or annoyance that employees and others might feel 
if they were subjected to a 
prounion message. The fact is, 
however, that employees are already subjected to a con-

tinuous stream of noise and messages from the two TVs 
when they lounge in the employee breakroom. The ongo-
ing broadcasts undoubtedly interfere with some employ-
ees™ personal time and present content that occasionally 
engenders dialogue, debate, and even discord among 
employees.  But, the Respondent apparently does not 
regulate this breakroom communication to maximize 
employee relaxation or harmony.  Rather, the only com-
munication that the Respondent sought to regulate was 
that pronouncing the advantages of unionization.  Indeed, 
this restriction to protect 
ﬁemployee personal timeﬂ was 
promulgated directly in response to union activity.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  234As stated at the outset, in validating the video restric-
tion, my colleagues mistake the medium for the message.  
They ignore the plain fact that the Respondent could not 
lawfully prohibit employees from talking, debating, or 
even arguing with each other in the breakroom about the 
union. Nor could it restrict the distribution in the break-
room of union authorization cards or literature, even if it 

engendered discord. The fact that a VCR was the medium 
sought by union supporters here should hardly make a 
difference, especially in our rapidly evolving e-world.  As 
Republic Aviation 
makes clear, ﬁ[i]nconvenience, or even 
some dislocation of property rights, may be necessary in 
order to safeguard the right to collective bargaining.ﬂ  324 
U.S. at 802 fn. 8.   
In short, whether a video broadcast is categorized as 
oral solicitation, written distribution, or some novel form 

of communication, the Board should not permit employer 
restrictions on playing videotaped messages on nonwork-
time in a nonwork area, absent special circumstances, not 
present here, related to produc
tion or discipline.  Such a 
restriction unduly limits employees™ rights to communi-
cate with each other about unionization and violates Sec-
tion 8(a)(1) of the Act.   
B. The Solicitation to Revoke Authorization Cards 
The Respondent drafted and placed in the employee 
break room a notice dated May 10, 1996, over the signa-
ture of Harwood, the Respondent™s president, that in-
formed employees of their right to revoke their authoriza-
tion cards.  The notice provided a sample revocation letter 
to the Union and the Union™s address.  Employee You-
vanne Rodriguez testified that Supervisor Alvin Olinger, 
reminded him regularly that such forms were available in 
the breakroom.  Olinger acknowledged that he ﬁtold eve-
ryoneﬂ that the revocation fo
rms were available in the 
breakroom, that he would talk to Rodriguez and other em-
ployees after meetings about the Union, and that he told 
Rodriguez that the Union was not good for the Company.  
In my view, these were not merely benign communica-
tions, but rather amounted to coercive attempts to solicit 
employees to abandon the Union. 
The Board has held that an employer may lawfully 
in-
form
 employees of their right to revoke their union au-
thorization cards (
R. L. White Co.
, 262 NLRB 575 (1982)).  
But, if, considering surrounding circumstances, the em-
ployer goes beyond merely providing information and in 
fact coercively solicits employees to revoke their cards, 
then it interferes with their Section 7 rights in violation of 

Section 8(a)(1).  Thus, if an employer provides employees 
with information about the right to revoke authorization 
cards, while at the same time engaging in other coercive 
and unlawful conduct, the Board will find that the em-
ployer is in fact coercively soliciting employees to revoke 
their cards.  
L™Eggs Products Inc.
, 236 NLRB 354, 389 
(1978) (respondent™s communications to employees re-

garding authorization cards ﬁwere made in an ‚inhibiting 
setting™ﬂ because they were 
done ﬁin the context of a cam-

paign of interrogations and threatsﬂ); 
Escada (USA), Inc.
, 304 NLRB 845, 849 (1991) (respondent™s letter regarding 

card revocation written in the context of other unlawful 
conduct, including discharge, surveillance, interrogation, 
threats, and implied promises to remedy grievances, vio-
late the Act).   
Likewise, conduct that goes beyond simply informing 
employees of their rights can show that an employer™s 

actions were actually coercive solicitation and not merely 
benign communications.  For example, an employer vio-
lates the Act when it not only informs employees of their 
right to seek revocation, but also tracks whether employ-
ees avail themselves of that right.  
Hatteras Yachts, AMF, 
Inc., 207 NLRB 1043 fn. 3 (1973).  Similarly, an employer 
that actually provides assistance to employees in the revo-
cation process, beyond simply informing them of their 
rights and giving them ministerial information as to how to 
effectuate them, violates the Act.  
Vestal Nursing Center
, 328 NLRB 87, 102 (1999) (in a
ddition to information and 
sample revocation forms, em
ployer provided envelopes, 
postage, and actually mailed the revocation letters for 
some employees); 
Lockwoven Co.
, 245 NLRB 1362, 1371 
(1979), enfd. 662 F.2d 296 (8th Cir. 1980) (respondent 
provided paper, pens, envel
opes, postage, and mailing). 
In this case, the Responden
t™s conduct suffered from 
all of these infirmities. The Respondent notified employ-

ees of their right to revoke their cards at the same time 
that it was engaging in extensive coercive and intimidat-
ing conduct that dampened support for the Union. Con-
trary to my colleagues, I have concluded that the Re-
spondent™s unlawful conduct wa
s pervasive.  It included 
interrogation of employees concerning their union views, 
threats to more strictly enforce plant rules if the Union 
prevailed in the election, distribution of handbills that 
threatened plant closure, th
reats that employees would 
lose their jobs, wages, or benefits if the Union prevailed, 

discriminatory imposition of discipline on union support-

ers, and removal of prounion literature from the break-
room.  In this context, the Respondent™s notice to em-
ployees cannot be viewed as simply a benign statement 
of employee rights made in an atmosphere free of coer-
cion.  Instead, it was an unequivocal message that the 
Respondent encouraged revocation, and that its favor 
would fall on those who sought it. 
Further, the way in which the Respondent ﬁinformedﬂ 
employees of their right to revoke their cards belies any 

conclusion that it was merely providing them with in-
formation.  Supervisor Olinger repeatedly told employee 
 MID-MOUNTAIN FOODS 235Rodriguez that employees coul
d seek revocation of their 
cards. Olinger also stressed 
to Rodriguez that the Union 
was not good for the compan
y, conveying the clear mes-
sage that, for the Company™s good, and implicitly for 
their own good, employees sh
ould revoke their cards.  
Particularly in the context of the Respondent™s pervasive 
and coercive unlawful conduct, it clearly did more than 

simply provide employees with information.  In fact, it 
coercively and affirmatively solicited them to revoke 
their cards, in violation of Section 8(a)(1) of the Act.  I 
therefore dissent from my colleagues™ failure to find this 
additional violation of the Act. 
APPENDIX A 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT interrogate employees with respect to 
their union sympathies or desires. 
WE WILL NOT threaten employees with plant clo-
sure, loss of jobs, loss of wages, loss of benefits, or 

stricter enforcement of work 
rules if they select the Un-
ion as their collective-bargaining representative. 
WE WILL NOT impose discipline, including written 
warnings, on employees because they engaged in union 
activities or other activities protected by the Act. 
WE WILL NOT remove union literature from employ-
ees™ break areas. 
WE WILL NOT, in any like or related manner inter-
fere with, restrain, or coer
ce our employees in the exer-
cise of rights guaranteed by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove and expunge from the personnel 

file of employee Tim Alderson, and from all other files 
we maintain, the June 19, 1996 written warning we is-
sued to him, and WE WILL, within 3 days thereafter, 
notify him in writing that this has been done and that the 
written warning will not be used against him in any way. 
WE WILL undo any and all consequences that written 
warning may have produced, and WE WILL treat Tim 
Alderson in all respects as if the June 19, 1996 written 
warning had never been issued. 
MID-MOUNTAIN FOODS, INC. 
Donald R. Gattalaro, Esq. 
and Lisa R. Shearin, Esq., 
for the Gen-
eral Counsel. 
Ronald I. Tisch, Esq. 
and
 Bruce D. Burkley, Esq. (Littler, Mendel-
son, Fastiff, Tichy & Mathiason, P.C.), 
and
 Mark M. Lawson, 
Esq, (Elliott, Lawson & Pomrenke), 
of Washington, D.C.,
 for 
the Respondent
. George Wiszynski, Esq. (Butsavage & Associates, P.C.), 
of Wash-
ington, D. C., for the Charging Party. 
 DECISION 
STATEMENT OF THE CASE 
KELTNER W. LOCKE, Administra
tive Law Judge.  This case 
involves an attempt by United Food and Commercial Workers 
International Union Local 400, AFLŒCIO (the Charging Party or 
the Union) to organize the workers at Mid-Mountain Foods, Inc. 
(the Respondent or the Company). The General Counsel of the 
National Labor Relations Board (the General Counsel or the 
Government) alleges that the Company committed a number of 
unfair labor practices in violation of Section 8(a)(1), (3), and (5) 
of the National Labor Relations Act (the Act). 
The Government further alleges 
that at one point during the 
union™s organizing campaign, a ma
jority of bargaining employ-
ees supported the Union, but that the Company™s violations of 
labor law created a coercive atmosphere which prevented the 
August 1, 1996 election, which the Union lost, from being fair.
1                                                            
 1 The Union filed timely objections to
 the August 1, 1996 election.  By 
ﬁSupplemental Decision, Direction, an
d Order Consolidating Cases,ﬂ the 
Regional Director for 
Region 11 overruled one objection, approved the 
Union™s withdrawal of three others, consolidated Case 11ŒRCŒ6147 with 
the unfair labor practice cases now before me, and referred the remaining 
eight objections for decision by the 
administrative law judge.  (GC Exh. 
1(n); see also Tr. 10Œ12, amending comp
laint orally at hearing to include 
Case 11ŒRCŒ6147.)  Except for Object
ion 11, these objections involve 
the same acts which the complaint alleges as unfair labor practices.  They 
may be summarized as follows: 
Objection 1: On or about July 19, 1996, the Respondent dis-
ciplined employee Tim Alderson because of his union activities. 
Objection 2: The Respondent threatened employees with 
plant closure if they selected
 the Union as their collective-
bargaining representative. 
Objection 5: On or about June 
5, 1996, the Respondent disci-
plined employee Steve Warner be
cause of his union activities. 
Objection 6: The Respondent sponsored, encouraged, solic-
ited, and assisted employees in 
seeking revocation of their au-
thorization cards. 
Objection 8: On various dates within the critical period, Re-spondent™s supervisors and mana
gers interrogated employees 
concerning their union activities and/or support for the Union. Objection 9: The Respondent discriminatorily refused to al-
low employees on the union™s organizing committee to show a 
prounion video during nonworking 
time and in a nonwork area, 
while permitting the showing of antiunion videos. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  236The General Counsel contends that the Respondent™s unfair labor 
practices were so bad that employees still feel the coercive ef-
fects.  Therefore, the Government argues, the Board should order 
the Respondent to recognize and bargain with the Union, rather 
than conducting another secret-ballot election. 
I find that the Respondent made certain statements which vio-
lated Section 8(a)(1) of the Act and issued a written warning to 
an employee in violation of Section 8(a)(1) and (3).  I do not find 
that the Respondent violated the Act, otherwise. I recommend 
that the August 1, 1996 election be set aside, but do not recom-
mend that the Board issue a bargaining order. 
I heard this case in Bristol, Virginia, on February 10 through 
14, 1997, and in Abingdon, Virginia, from March 10 through 14, 
1997.2  The parties submitted posthearing briefs, which I have 
considered. 
FINDINGS OF FACT 
I.  THE ALLEGED UNFAIR LABOR PRACTICE 
The Respondent has admitted that 
it is an employer engaged in 
commerce and submit to the juri
sdiction of the National Labor 
Relations Act.  It has also admitted that the Union is a labor or-
ganization within the meaning of the Act.  I so find. 
For clarity, I will discuss the allegations in chronological or-
der, rather than the 
order in which they are listed in the com-
plaint.3 A.  March 1996ŠAlleged Interrogation 
Complaint paragraph 8(b) alleges in part that in March 1996, 
Respondent™s vice president, Jesse Lewis, interrogated employ-
ees about their union sympathies 
and desires.  However, the re-
cord does not contain any evidence that Lewis engaged in any 
such conduct at any time during March 1996.  Therefore, I rec-
ommend that this allegation be dismissed. 
                                                                                            
                                                           
Objection 11: On the day of the election, Respondent utilized 
a substantially larger than norma
l force of armed security guards 
throughout the plant, including near the polling area, as well as 
locating local and state law enforcement personnel on and near its 
premises, thereby creating an atmo
sphere of fear and coercion and 
rendering a free and fair election impossible. 
Objection 12: Respondent threatened employees with job 
loss, discharge, loss of wages, loss of benefits, and more strict en-
forcement of plant rules, discriminatorily removed prounion lit-
erature from employees™ break areas, promised to remedy em-

ployee grievances, more closely monitored its employees, by-
passed its senior employees w
ho supported the Union and se-
lected less qualified and less senior employees to fill temporary 
trainer positions contrary to its pa
st practices and in order to dis-
courage employee support for the Union, and refused to bargain 
collectively with the Un
ion as the exclusive 
collective-bargaining representative of all employees in the de-
scribed unit. 
2 On my own motion, I order the transcript corrected in accordance 
with the changes set forth in Appendix B to this decision. [Omitted from 
publication.] 
3 By ﬁcomplaint,ﬂ I refer to the 
ﬁSecond Order Consolidating Cases, 
Consolidated Complaint and Notice of Hearing. (GC Exh. 1(q).) 
B. March 1996ŠAlleged Solicitation of Employees  
to Revoke Authorization Cards Complaint paragraph 8(c) alleges, in part, that in March 1996, 
Respondent™s vice president, Lewis, solicited employees to re-
voke their union authorization cards.  However, the record does 
not contain any evidence that Lewis engaged in such conduct at 
any time during March 1996.  Therefore, I recommend that this 
allegation be dismissed. 
C.  March 1996ŠImplicitly Threatening Employees with Job 
Loss for Having Supported the Union 
Complaint paragraph 8(d) alleges, in part, that in March 1996, 
Respondent™s vice president, Lewis, implicitly threatened its 
employees with job loss for having supported the Union.  The 
record contains no evidence to s
upport this allegation.  Therefore, 
I recommend that it be dismissed. 
D.  March 24, 1996ŠInterrogation of Employees about 
Their Union Sympathies and Desires 
Complaint paragraph 8(b) alleges, in part, that on March 24, 
1996, Respondent™s supervisor, Tom Campbell,
4 interrogated an 
employee about his union sympathies
 or desires.  According to employee Eric Miller, on that date, in the Company™s ware-

house around aisle 57, Supervisor 
Campbell asked him what he 
thought about the Union and what the Union could do for him.  
Miller replied that he did not know much about the Union and 
did not really want to get into it. 
Although Miller testified that Ca
mpbell then talked ﬁderoga-
tory toward the union,ﬂ Miller c
ould not remember specifically 
what Campbell said.  (Tr. 
234Œ235.)  Campbell denied asking 
Miller about the Union.  (Tr. 1339.)  I credit Miller. 
Depending on the entire circumstances, ﬁan employer™s 
questioning open and active union supporters about their union 
sentiments, in the absence of 
threats or promisesﬂ does not necessarily violate the Act.  
Rossmore House
, 269 NLRB 1176, 1177Œ1178 (1984).  However, the evidence does not establish 
that Miller was an open and active union supporter at the time 
Campbell questioned him.  Therefore, I find that this action 
interfered with, restrained, and coerced an employee in the 
exercise of Section 7 rights, in 
violation of Section 8(a)(1) of 
the Act. 
E.  Daily From ﬁLate March 1996 to Mid-July 1996 and Late-
June  1996ﬂŠInterrogation of Employees Concerning Their 
Union Sympathies and Desires Complaint paragraph 8(b) alleges, in part, that Supervisor, 
Alvin Olinger interrogated empl
oyees concerning their union 

sympathies and desires during the time period ﬁearly-July, 
1996, mid-July, 1996, daily from la
te March 1996 to mid-July 
1996 and late-June, 1996.ﬂ  At the 
hearing, the General Counsel 
withdrew the allegation that Olinger had interrogated employ-
ees in late June 1996.  (Tr. 14.) 
Employee Youvanne Rodriguiez 
testified that in the spring 
of 1996, ﬁOlinger would approach me and ask me if I was for the Union and what I thought about it.ﬂ  (Tr. 342.)  The General 

Counsel asked Rodriguiez to de
scribe ﬁthese 
conversations.ﬂ  4 Campbell™s title is ﬁteam leader.ﬂ
  (Tr. 1338.)  Respondent has ad-
mitted that Campbell is a supervisor.  (GC Exh. 1(u).) 
 MID-MOUNTAIN FOODS 237Without being specific as to when, Rodriguiez replied, ﬁAlvin 
[Olinger] would approach me and ask me if I was for the Union 
and what I thought about it.ﬂ O
linger denied ever questioning 
Rodriguiez about the Union. (Tr. 1239.)   
I do not credit Rodriguiez because his testimony was not 
specific enough to inspire confidence in it.  Indeed, it does not 

appear that Rodriguiez had much confidence in it.  Thus, when 
asked on direct examination if 
he had any conversations with 
Olinger about the Union, Rodriguiez answered, ﬁPossible.ﬂ (Tr. 
341.) The uncertainty conveyed by the word ﬁpossibleﬂ might have 
been dispelled if Rodriguiez had then provided enough detail to 
show that the alleged interrogations were concrete events oc-
curring at particular points in time, even if the dates could not 
be determined with precision. 
 Instead, his testimony had an 
abstract quality and lacked the sort of solidity on which a find-

ing of illegal conduct needs to be grounded. 
Because this testimony is not convincing, I do not credit it.  
Crediting Olinger™s denial, I recommend that this allegation be 
dismissed.
5 F.  April 1, 1996ŠInterrogation of Employees Concerning 
Their Union Sympathies and Desires 
Complaint paragraph 8(b) alleges that Supervisor Tom Campbell interrogated an empl
oyee concerning his union sym-
pathies and desires on April 1, 1996.  Employee James Gian-
forte testified that on this da
te, in the Respondent™s warehouse 
around aisles 52 and 53, when no one else was present, Super-
visor Campbell asked him how he fe
lt about the Union.  I credit 
Gianforte, rather than Campbell™s denial. 
At this point, Gianforte had not worn any insignia identify-
ing himself as a union supporter. 
 I find that Campbell™s ques-
tion restrained and coerced Gina
forte in violation of Section 
8(a)(1) of the Act. 
G.  Late-April 1996 Until 
August 2, 1996ŠMonitoring Em-
ployees More Closely to 
Discourage Union Activities 
Complaint paragraph 8(l) alleges that during the period ﬁlate-
April until August 2, 1996,ﬂ eight 
of Respondent™s supervisors ﬁmore closely monitore
d its employees to discourage their un-
ion activities.ﬂ  (GC Exh. 1(q).)
  The Respondent denied these allegations.  (See, e.g., Tr. 994Œ995.) 
To support the allegations, the 
General Counsel relies on the 
testimony of employee Steven Warner about an incident which 

may have occurred in April 1996, although Warner was not 
sure.  On this occasion, accord
ing to Warner, Manager Honaker 
watched him at work in the warehouse and said, ﬁSteven, you 
need to be more careful stacking off product.ﬂ  Warner testified 
                                                          
                                                           
5 Complaint par. 8(b) alleges that
 Supervisor Olinger interrogated 
employees in early July 1996, in mid-July 1996, and ﬁdaily from late 
March 1996 to mid-July, 1996 and late-June, 1996.ﬂ  It would appear 
that if Olinger interrogated an employee in early July 1996 and in mid-
July 1996, these incidents would fall within the broader category of 
ﬁdaily from late March 1996 to mid-July 1996.ﬂ  I find that the record 
does not establish that Olinger e
ngaged in unlawful interrogation of 
employees at any time. 
that Honaker then said, ﬁ[Y]ou need to shut up because you 
don™t represent anyone in this Company.ﬂ  (Tr. 511.)
6 Honaker did not specifically deny making these comments.  
However, I find that they fall 
far short of establishing that the 
Respondent monitored employees mo
re closely at any time, let 
alone throughout the period late-April until August 2, 1996. 
Quite literally, a supervisor™s job entails overseeing work, 
which the law recognizes as a legitimate management function.  
The Act defines ﬁsupervisorﬂ to include persons, acting in the 
interest of an employer, with authority to assign employees to 
work or with responsibility to direct them. 29 U.S.C. § 152(11).  
The Government does not suggest that a supervisor could direct 
employees without ﬁmonitoringﬂ what they did. 
Of course, selecting a particular employee for closer scrutiny 
because of his union activities, rather than problems with his 

work, would go beyond the legitimate supervisory function, as 
would monitoring employees™ activities during breaks to discour-
age their discussion of the Union. See, e.g., 
International Paper 
Co., 313 NLRB 280 (1993).  However, the evidence does not 

establish that the Respondent engaged in such conduct here. 
Even assuming that Honaker™s ﬁyou need to shut upﬂ com-
ment evidenced animus, and the comment is so vague I do not 
draw that conclusion, it does not taint the manager™s instruction 
that Warner needed to be more careful stacking off product.  
The evidence simply does not establish that Respondent sub-
jected either Warner or other employees to more rigorous su-
pervision during this period. 
The General Counsel™s brief alluded to the fact that the Re-
spondent has security cameras in its warehouse, but the com-

plaint contains no allegation rega
rding the use of security cam-
eras.  Moreover, there is no ev
idence to establish that Respon-
dent installed these cameras in response to the Union™s organiz-
ing drive or used them to engage in surveillance of employees™ 
union activities. 
It is not unlawful for the Company to monitor its warehouse 
to protect the goods stored in it, and it would be unusual to find 

any commercial warehouse without 
a security system.  Thus, 
the situation is very differe
nt from that presented in 
National Steel & Shipbuilding Co.
, 324 NLRB 499 (1997), where an 
employer installed a new camera, with microphone, in a posi-

tion to record union rallies. 
In sum, the evidence does not establish that the Respondent 
monitored its employees more closely.  Therefore, I recom-
mend that these allega
tions be dismissed. H.  Mid-May 1996ŠThreatened Employees with More 
Strict Enforcement of Plant Rules 
Complaint paragraph 8(i) alle
ges that in mid-May 1996, Re-
spondent™s director of operatio
ns and human resources, John 
Dollar, threatened its employees with stricter enforcement of 
plant rules.  Employee Steven Warner testified that in mid-May 
1996, he attended a meeting called by the Company, at which 
Dollar spoke. According to Warner, Dollar told the employees that if  the 
employees voted for the Union, ﬁ[H]e would enforce the work 
 6 The General Counsel did not allege this statement to violate the 
Act, but offered it as evidence of animus towards the Union.  (Tr. 512.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  238rules because the Company would make the work rules and 
they would be very strict and fo
llowed to the letter.ﬂ  Warner 
further testified that Respondent™s
 vice president, Jesse Lewis, 
told employees at this meeting th
at ﬁwhen you clock in at 6:30 
you will be on your jack ready to work at 6:30 and there will be 
no more lax time like there is now.ﬂ  (Tr. 526.) 
Rodriguiez corroborated Warner, testifying that both Lewis 
and Dollar ﬁsaid that if the Union will come into the plant that 
the employees will have to follow and do things in a strict 
timely manner.  As in going to 
the bathroom, coming back from 
break, stuff like that.ﬂ  (Tr. 344.) 
Dollar denied telling employees that working conditions 
would be stricter if the Union represented them.  (Tr. 1102.)  
However, he testified that during meetings with employees, the 
Company showed to employees copies of a collective-
bargaining agreement covering employees at Kroger and an-
other collective-bargaining agreement covering employees at 
Valleydale Meat Company. 
According to Dollar, the Kroge
r contract contained a work 
rule which ﬁgot a lot of attention,ﬂ because it stated, in essence, 
ﬁthat on working time you cannot even leave your area for per-
sonal relief unless you are approved to by your supervisor.ﬂ  
(Tr. 1101.)  Dollar testified that this subject ﬁjust came upﬂ in a meeting, and he believed that an employee raised it.  However, 

he then testified, ﬁWe used [these rules] merely as examples of 
what was happening in these contra
cts.  We never, ever said 
that that would be the rule of our Company, we never even 

implied that.ﬂ  (Tr. 1102.) 
Lewis testified that the Company used these collective-
bargaining agreements in the meetings with employees and that 
ﬁwe shared those work rulesﬂ in the contracts with the employ-
ees.  (Tr. 870.)  I find that the Respondent did intend to inform 
its employees that unionized employees at the Kroger plant did 
work under stricter work rules than they did. 
Lewis specifically denied telling employees that if they 
chose the Union, work rules at the Company would be stricter.  
(Tr. 873.)   
In resolving the conflict in testimony, I credit Warner, based 
on my observations of his demea
nor while testifying.  There-
fore, I find that Respondent did threaten employees with stricter 

enforcement of plant rules if they selected the Union.  I find 
that this threat violates Section 8(a)(1) of the Act. 
I.  Early June 1996ŠThreaten
ed Employees With Discharge 
if They Selected the Union as Their Collective-
Bargaining Representative 
Complaint paragraph 8(e) alleges that in early June 1996, 
supervisor Teddy Hinchey
7 threatened employees with dis-
charge if they selected the Union as their collective-bargaining 
representative.  However, the record contains no evidence that 
Hinchey made such a thr
eat in early June 1996. 
The record does include evidence of such a threat a month 
later.  Employee Larry Nunley te
stified that in early July 1996, 
when he and Supervisor Hinche
y were alone in the cigarette 
room of the warehouse, Hinchey referred to a written request 
                                                          
                                                           
7 The supervisor™s name is spelled 
ﬁHinchleyﬂ in the complaint, but 
it is clear that the complaint is refe
rring to Teddy Hinchey.  Respondent 
has admitted that Hinchey is its supervisor.  See GC Exh. 1(u) at par. 2. 
that the Respondent allow th
e union organizing committee to 
show a prounion video.
8 According to Nunley, Hinchey 
said that if the Union did 
come in, within 60 days ﬁall those guys would be hunting an-
other job.ﬂ  (Tr. 125Œ126.)   Hinc
hey denied making this state-
ment.  (Tr. 1059.)  I credit Nunley. 
The complaint™s error in date 
does not prejudice Respondent.  
Nunley testified on February 10
, 1997, and, because of an ad-
journment of the hearing, Hinc
hey did not testify until March 
12, 1997.  Thus, Respondent had adequate opportunity to ad-
dress this allegation, and the issue was fully litigated.  I find 
that Respondent violated Section 
8(a)(1) of the Act by making 
this threat. 
J.  Early June 1996ŠBypassed Senior Employees who Sup-
ported the Union and Selected Less Qualified and Less Senior 
Employees to Fill Tem
porary Trainer Positions Complaint paragraph 8(m) alleges that in early June 1996, 
through its supervisor, Tom Campbell, Respondent bypassed 
ﬁits same senior employees 
who supported the Union and se-
lected less qualified and less senior employees to fill temporary 
trainer positions in violation of it
s past practice in order to dis-courage support for the Union.ﬂ  Although complaint paragraph 

8(m) does not identify any employee so bypassed, complaint 

paragraph 10 alleges that in early June 1996, the Company 
bypassed employee Jason Alderson,
9 an order selector, for this 
temporary duty.  The complaint alleges that this conduct vio-

lated both Section 8(a)(1) and (3) of the Act. 
The record does not prove that
 the Respondent had an estab-
lished practice of assigning trainer duty on the basis of senior-
ity.  It also contains no evidence to link the Company™s selec-
tion of trainers with the union act
ivities or sympathies of any 
employee.  To the contrary, each time Alderson asked for an 
explanation of why he was not se
lected for trainer duty, Camp-
bell gave a nondiscriminatory reas
on which did not refer to the 
Union. On one occasion, according to Alderson, Campbell told him 
that the person selected for trai
ner duty had been there longer 
than Alderson.  Alderson testified that on another occasion, the 
person selected had a higher average (that is, had been more 
productive than Alderson), and on a third occasion, Campbell 
said the person chosen had been 
in the right place at the right 
time.  (Tr. 256.) 
Since the Company never told Al
derson, or anyone, that he 
had been bypassed for selection as
 a temporary trainer, I do not 
find an independent violation of Section 8(a)(1) of the Act.   
However, if the government es
tablishes that the Respondent 
unlawfully discriminated agai
nst Alderson by bypassing him 
for duty as a temporary trainer, th
is violation of Section 8(a)(3) 
would also constitute a viol
ation of Section 8(a)(1). 
Because the complaint alleges that the Respondent™s selec-
tion of trainers discriminated against Alderson, in violation of 
Section 8(a)(3), it should be analyzed under the framework of 
 8 It appears clear that Hinchey was referring to GC Exh. 3, a letter to 
Respondent™s president, which was sign
ed by seven employees.  Nunley™s 
signature does not appear on this letter. 
9 The complaint identifies this person as Jason Alder
man.  From the 
record, it is clear that the employee™s name is Alder
son.  MID-MOUNTAIN FOODS 239Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982).  Under 
Wright Line, the General Counsel must fi
rst make a prima facie show-
ing ﬁsufficient to support the in
ference that pr
otected conduct 
was a ‚motivating factor™ in the 
employer™s decisionﬂ to take 
the action which allegedly violated Section 8(a)(3). 
Once the General Counsel has made such a showing, the 
burden then shifts to the empl
oyer ﬁto demonstrate that the 
same action would have taken place even in the absence of the 
protected conduct.ﬂ  
Wright Line, supra at 1089.  If the General 
Counsel does not present eviden
ce establishing such a prima
 facie case, the respondent does not 
have to demonstrate that it 
would have taken the advers
e employment action anyway. 
The General Counsel may establish the prima facie case by 
proving the following four elements:  (1) The alleged discrimi-
natee engaged in union or protec
ted, concerted activities.  (2) 
The respondent knew about such activities.  (3) The respondent 
took an adverse employment ac
tion against the alleged dis-
criminatee.  (4) There is a link, or nexus, between the protected 

activities and the adverse employment action. 
Alderson clearly engaged in protect
ed activities.  He testified 
that he became involved in 
the union™s organizing campaign 
around the first of April 1996.  (Tr. 252.)  Thus, the General 

Counsel has satisfied the first 
Wright Line
 requirement. 
The record also establishes th
at, at least by June 10, 1996, 
the Respondent knew that Alderson supported the Union.
10  On 
that date, the union organizing 
committee delivered to the Re-
spondent a letter requesting permission to show a prounion 
video.  Alderson was in this gr
oup, and signed the letter. (Tr. 
252; GC Exh. 3.)  Since June 
10 falls within the period of 
ﬁearly Juneﬂ alleged in the complaint, I find that the General 

Counsel has satisfied the second 
Wright Line requirement. 
The Government must also prove that the Respondent took 
an adverse employment action against Alderson.  Such harm 
might consist of a reduction in cu
rrent pay or benefits but the 
evidence does not establish that Alderson suffered any such 
reduction.  To the contrary, Alderson admitted that he had re-
ceived two pay raises since his 
name appeared on letters, in 
June and July 1996, identifying 
him as a union supporter.  (Tr. 
262.)  Additionally, the record 
does not establish that Alder-
son™s working conditions, as an
 order selector, became any 
worse. 
Such harm might also consist of being denied an improvement 
in wages, hours, or working conditions to which Alderson would 
be entitled because of his position as
 an order selector.  However, 
the record does not show that temporary duty as a trainer would 
have been an improvement. On cross-examination, Alderson 
admitted that neither his pay nor 
benefits would have risen just 
because he became a trainer. 
Alderson™s testimony on direct
 examination had suggested 
that if he had been selected 
for temporary trainer duty and had 

worked ﬁreally hardﬂ for about an hour each day before the 
person he was assigned to trai
n reported for work, he could 
                                                          
 10 Alderson testified that he first spoke with Supervisor Campbell 
about selection for trainer around the 
first of June.  (Tr. 255Œ256.)  The 
evidence does not establish that the Respondent knew about Alderson™s 
union activities on June 1, 1996. 
have increased his ﬁaverage,ﬂ and, therefore, received more 
incentive pay.  (Tr. 256Œ257.)  However, on cross-examination, 
Alderson admitted that the ﬁaverageﬂ used to compute incentive 
pay was based on more than just an hour™s work on a given 
day. (Tr. 263.)  The evidence do
es not establish that temporary 
duty as a trainer conferred any 
appreciable benefit in earning 
more incentive pay. 
The opportunity to serve as a te
mporary trainer from time-to-
time might also be regarded as a 
perquisite of the order selector 
position, and, therefore, as a co
ndition of employment.  If that 
were true, denying an order selector this opportunity could 
amount to a worsening of his conditions of employment, and 
therefore, be an adverse employment action. 
However, the record does not establish such a condition of 
employment.  To the contrary
, Alderson testified on cross-
examination that most order sel
ectors had not served as train-ers.  (Tr. 263.)  I cannot find that temporary duty as a trainer 
had become a condition of employment for order selectors. 
Additionally, the record does not establish that the Company 
had, in the past, relied exclus
ively or predominantly on senior-
ity in choosing order selectors fo
r temporary trainer duty.  If 
anything, the evidence suggest
s the opposite.  Thus, the Re-
spondent™s employee handbook states that in selecting employ-
ees for promotion, management would consider ﬁan employee™s 
performance, education, and length of service.ﬂ  (See R. Exh. 
1(a) at p. 5.) 
Since temporary duty as a trainer does not constitute a pro-
motion, it is possible that the Company let seniority rule in this 
limited case.  Alderson did testify that the persons selected to 
be trainers were ﬁAs far as 
I know . . . usually top senior 
men. . . .  They were the peopl
e that had been order selecting 
the longest.ﬂ  (Tr. 255.)  Howeve
r, the qualification ﬁas far as I 
knowﬂ indicates less than certainty, and his use of the word 
ﬁusuallyﬂ suggests that even Alderson did not believe the Com-
pany had an ironclad practice of 
selecting trainers by seniority.  
I find that the opportunity to serve as a temporary trainer, de-
pending on seniority, was not a te
rm or condition of an order selector™s employment. 
Even assuming that the Res
pondent bypassed Alderson for 
selection as a temporary trainer,
 that action did not adversely affect his employment in any way.  Therefore, I find that the 
government has failed to prove the third requirement of the 
Wright Line test. 
Since the General Counsel has not proven the third 
Wright Line requirement, he has not established a prima facie case of 
discrimination against Alderson, and it is not necessary to go 
further with the 
Wright Line analysis.  However, even if the 
government had demonstrated an 
adverse employment action, I 
would still conclude that the 
evidence failed to establish a 
nexus between this action and 
Alderson™s union activities.  
Therefore, I recommend that these allegations be dismissed. 
K.  June 5, 1996ŠIssued a Wr
itten Warning to Employee 
Steve Warner and Thereafter Failed and Refused to Rescind It 
Complaint paragraph 9 alleges that on June 5, 1996, the Re-
spondent issued a written warning to employee Steve Warner, 
and thereafter failed and refused to rescind it.  The complaint 
further alleges that this action 
violated both Section 8(a)(3) and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  240(1) of the Act.  The Company admits that it issued this warning, 
but denies it did so to discrimi
nate on the basis of union activi-
ties, or otherwise violated the law. 
Warner™s job involves retrievi
ng goods from various parts of 
the warehouse and taking them to a location for shipment to the 
customer.  He drives a forklift-type vehicle called an ﬁSGXﬂ 
and receives incentive pay based on 
the time it takes him to fill 
such orders. In the latter part of May 1996, Warner was driving the SGX 
down an aisle in the warehouse and found his way blocked by 
two sanitation employees, Michael Roark and Shane Dye, who 
were taking empty boxes and put
ting them on another SGX for 
removal.  Warner testified that when he asked them to move 
out of his way, they did not, but
 instead moved down the aisle 
and continued their work. 
After Warner sounded his horn, it appeared to him that 
Roark was going to move his machine out of the way, and 

Warner started to go around with 
his SGX.  However, Warner 
testified, his SGX ﬁgrazedﬂ the other machine but did not hurt 
it.  According to Warner, such bumping was not uncommon. 
On May 25, 1996, Warner complained to Supervisor Camp-
bell that he had learned from another person that Roark had 
visited Warner™s house with the intention of whipping him in a 
fight.  Management began an in
vestigation which did not sub-stantiate the information Warner had received about Roark, but 
which did disclose the incident with the SGX.
11 During the investigation, ma
nagement interviewed both 
Roark and Dye, and their account of the SGX incident, as re-
ported in an internal company memorandum, differed from 
Warner™s version.  As they desc
ribed it, Warner had been impa-
tient and pushed the sanitation employees™ SGX under a storage 
rack.  
According to the internal memorandum, management also 
interviewed another employee, Mac Phipps, who had been 
present during this incident.  The memo reported that Phipps 
corroborated Roark and Dye, and added that Warner had been 

in such a hurry that Phipps had to move out of the way to avoid 
being hit by Warner™s SGX.  (GC Exh. 9.)
12 Management decided that Warn
er used his SGX to push an-other SGX out of the way, and th
at this action could have put 
someone in danger or caused prope
rty damage.  (GC Exh. 9.)  
On June 6, 1996, in a conference room at the warehouse, Man-
ager Honaker and Supervisor Campbell notified Warner that he 
would be receiving a written warning. 
Warner testified that he told Honaker, ﬁI feel the only reason 
you™re doing this is because I™m
 a Union organizer.ﬂ  Honaker 
responded by showing Warner the provision in the employee 
handbook concerning damage or misuse of company property.  
(Tr. 527Œ528.) 
                                                          
                                                           
11 According to a June 3, 1996 memo, signed by Campbell and Dry 
Warehouse Manager Honaker, Roark 
provided an innocent explanation 
for being in the vicinity of Warner™s house.  Moreover, management 
concluded that the Company was not responsible for what employees 
did away from work on their own time.  (GC Exh. 9.) 
12 The information in this memorandum constitutes hearsay, and I do 
not rely on it to determine what actually happened during this incident 
in the warehouse aisle.  I do rely on it in deciding what motivated man-
agement to issue Warner a written 
warning concerning this incident. Honaker read the warning to him at that time, but did not 
give a copy to Warner until about a week later.  At that time, 
Honaker asked Warner if he could have driven his SGX down 
another aisle and avoided bumpi
ng the sanitation employees™ 
SGX.  Warner acknowledged that
 he could have done so, al-
though it would have added 2 minut
es to the total time it took 
him to complete filling the order. 
According to Warner, he mentioned to Honaker that al-
though he was ﬁon average,ﬂ that
 is, receiving incentive pay 
based on the average time it took to fill an order, the sanitation 
people were not, and asked, ﬁWhy 
couldn™t he move for me?ﬂ  
Honaker replied, ﬁI think you co
uld have avoided itﬂ and ﬁthis incident did not have to happen.ﬂ (Tr. 532.) 
I will apply the four-step 
Wright Line analysis to determine 
whether the General Counsel has 
established a prima facie case 
that the Company unlawfully discriminated against Warner by 

issuing the written warning to him.  The record establishes that 
Warner engaged in protected activities, and therefore, the Gen-
eral Counsel has 
satisfied the first requirement. 
The Union filed its representation petition on May 28, 1996, 
so it is clear that the Company knew that at least some employ-
ees were engaging in union activity.  Warner wore union insig-
nia.  Therefore, I find that the Government has established the 
second requirement, that the Company knew about Warner™s 
affiliation with the Union. 
The Government has also establ
ished the third requirement.  
Issuance of a written warning is an adverse employment action. 
However, I find that the Govern
ment has not established the 
fourth requirement, that there be a link or nexus between the 
employee™s union activities and 
the adverse employment ac-
tion.  Warner did testify that 
in about April 1996, Honaker was 
watching him at work and told 
him to be more careful stacking 
product.  According to Warner, 
on this occasion Honaker also 
said ﬁ[Y]ou need to shut up because you don™t represent anyone 
in this Company.ﬂ  (Tr. 511.) 
It is not even clear that Honaker™s comment referred to the 
Union, and I do not find that it establishes a link between the 

Warner™s protected activities and the written warning he re-
ceived in June. In other respects,
 the record does not establish 
such a nexus. Therefore, the General Counsel has failed to es-
tablish a prima facie case that the written warning issued to 
Warner discriminated against him in violation of the Act.  I 
recommend that this allegation be dismissed. 
L.  June 6, 1996ŠUnlawfully
 Promised to Remedy  
Employees™ Grievances Complaint paragraph 8(k) allege
s that on June 6, 1996, Jesse 
Lewis, who was then the Responde
nt™s vice president, unlaw-
fully promised to remedy employ
ees™ grievances.   On about 
that date, Lewis and employee 
Larry Nunley had a discussion 
about Nunley™s son-in-law, Steven Warner.
13 According to 
 13 The record is not entirely clear as to when this conversation took 
place.  The General Counsel directed Nunley™s attention to a conversa-
tion he had with the vice president ﬁon or about June 6, 1996.ﬂ  (Tr. 
122.)  However, after stating what 
paragraphs of the complaint would 
be addressed, the General Counsel th
en asked Nunley, ﬁ[W]hen did this 
conversation take place?ﬂ  Nunley 
replied, ﬁ[S]ometime in March or 
 MID-MOUNTAIN FOODS 241Nunley, he told Lewis that he believed Manager Honaker was 
harassing Warner, and asked Lewis to get Honaker off War-
ner™s back. Nunley testified that he told 
Lewis he believed that Honaker 
was harassing his son-in-law as
 a way of retaliating because 
Nunley had supported the Teamsters Union when it had tried to 
organize the employees in 1994.  According to Nunley, Lewis 
responded by saying that ﬁmen have fought and died in Amer-
ica to have the free right to be able to support what they want 
to.  The Union or not a Union.  He said there would be no har-
assment because of that.ﬂ   (Tr. 125Œ126.) 
Nunley also testified that Lewis said he ﬁknew what the 
problems were at Mid-Mountain and 
if he were given time that 
he would take care of it.ﬂ  (Tr. 125.)
14  The General Counsel 
contends that this latter statement constitutes an unlawful prom-
ise to remedy employees™ grievances, and cites 
Medical Center 
of Ocean County, 315 NLRB 1150, 1151Œ1152 (1994), in sup-port of this theory. 
I find that Lewis did tell Nunley that he knew what the prob-
lems were and if given time would take care of them.  How-
ever, I do not conclude that this statement, in context, violated 
Section 7 of the Act. 
The case relied on by the General Counsel is based on facts 
which distinguish it from the situation here.  In 
Medical Center 
of Ocean County, supervisors told two employees, ﬁWhy don™t 
[you] give management 6 mont
hs to straighten up all [em-ployee] problems.  If after the 6 months anything isn™t fixed up, 
you guys can go ahead and start with the Union again and 
you™ll have no problem getting the vote in.  You™ll have 100 
percent of the vote.ﬂ  The Board adopted the judge™s finding 
that this statement constituted 
an unlawful promise to remedy 
grievances if employees postpon
ed their support of the Union. 
The supervisors in Medical Center of Ocean County made this statement after a meeting which apparently had been called 

to diminish employee support for the Union.  Additionally, the 
supervisors™ statement specifically linked a promise to remedy 

grievances with employees forego
ing their support of the Union 
for 6 months. In contrast, the record here shows that Lewis did not bring 
up the subject of union representation of employees.  Nunley 
raised this subject.  Moreover
, Nunley™s own testimony shows 
that Lewis emphasized that em
ployees had the right to support 
the Union if they wished.  Only after making that statement did 
Lewis add that he knew what
 the problems were at Mid-Mountain and, if given time, would correct them.  Lewis did not make this statement in the context of trying to get Nunley to 
abandon or postpone his support of the Union. 
Rather, it appears Lewis made this statement as an awkward 
response to an awkward situation. 
Lewis, as a higher management
 official, would not feel com-
fortable criticizing his subordina
te, Honaker, in a conversation 
with one of Honaker™s employee
s.  Moreover, Lewis had not 
                                                                                            
 April.  I™m not specific.  I™m not sure about the date.ﬂ  (Tr. 123.)  
Notwithstanding this uncertainty as
 to the date, I credit Nunley. 
14 Lewis recalled telling Nunley th
at there would be no harassment, 
but he did not recall the statement th
at he knew what the problems were 
and would take care of them.  (Tr. 868Œ869.) 
yet had the opportunity to discuss the matter with Honaker and 
satisfy himself as to the facts. 
At the same time, Lewis would not wish to leave Nunley 
with the impression that a complaint of harassment would go 
uninvestigated or uncorrected.  The ﬁknew what the problems 
wereﬂ statement most likely constituted a veiled way of assur-
ing Nunley that any harassment for whatever reason would be 
ended, without admitting that any harassment actually had 
taken place. 
Lewis™ statement must be judg
ed by an objective standard, 
that is, by how it reasonably w
ould be understood by an em-
ployee who heard it, and not by what Lewis may have intended 

to convey.  Applying such an objective standard, I do not find 
that the statement would reason
ably convey to the listener any 
promise to remedy grievances in
 return for the employee forgo-
ing his support of the Union. I 
do not find that the statement 
violated the Act, and recommend 
that this allegation be dis-
missed. 
M.  June 11, 1996ŠInterr
ogated Employees Concerning 
Their Union Sympathies and Desires 
Complaint paragraph 8(b) alleges, in part, that on June 11, 
1996, Supervisor Campbell inte
rrogated employees concerning 
their union sympathies and desire
s.  Employee Brian Blevins 
testified that on this date, around aisle 60 in the Company™s dry 
warehouse supervisor, Tom Campbell, approached him and 
asked him what he t
hought about the Union. 
According to Blevins, Campbell went on to tell him that he thought the Union was not good.  
Blevins responded that he did not really know anything about 
the Union, and that Campbell 
then said he appreciated Blevin
s™ time, and left. (Tr. 382.)  
Campbell denied asking Blevins 
what he thought about the 
Union, or about Blevins™ union activities.  (Tr. 1339.)  I credit 
Blevins. Blevins testified that he was among a group of prounion em-
ployees who went to the company president™s office on June 
14, 1996, and that he began wearing a union T-shirt around the 
first of July 1996.  (Tr. 384.)  
I conclude that he had not made 
his union support known to management on June 11, 1996, 
when Campbell asked him what
 he thought about the Union. 
I find that Campbell™s questioning of Blevins on June 11, 
1996, violated Section 
8(a)(1) of the Act. 
N.  June 14, 1996ŠUnlawfu
lly Denied Employees an  
Opportunity to Show a Prounion Video 
Complaint paragraph 8(n) alleges that on June 14, 1996, the 
Respondent unlawfully denied it
s employees an opportunity to 
show a prounion video in the sa
me manner as Respondent had 
shown antiunion videos.   
It is undisputed that on June
 14, 1996, the employees on the 
union™s organizing committee pres
ented to top management a 
letter asking permission ﬁto sh
ow a union video in the same 
manner as the company did recently.ﬂ
  (GC Exh. 3.)  It is also undisputed that the Respondent denied this request. In a memo 
to ﬁall team members,ﬂ Company President Harwood gave the 
following reasons for the denial: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  2421.  Your lunch and break time are the only free time 
you have during the day.  You 
are entitled to use your free 
time the way you want. 
2.  The place for viewing any video is the employee 
lunch/break area, and these areas are used by many other 
employees in the company.  In
 addition, they are used by 
vendors and other outside persons. 
3.  If a video is shown in the lunch/break areas, it will 
interfere with employee personal time.  Those not wanting 

to watch the video would have
 to leave.  You should not have to do that.  [R. Exh. 4(d).] 
 The Government has cited no au
thority establishing the right 
of a union, or of employees supporting a union, to show a 
prounion video on company property.  The General Counsel™s 
brief did cite cases which recognized the right of employees to 
distribute union literature in the breakroom during breaks, but 
that is not the same as the right to show a video.
15 I find that the Respondent™s de
nial of the organizing commit-
tee™s request to show a video did not violate the Act.
16  There-fore, I recommend that this allegation be dismissed. 
O.  Mid-June 1996ŠInterrogated Employees 
Complaint paragraph 8(b) alleges,
 in part, that in mid-June 1996, Leadman Barry Blevins in
terrogated employees concern-
ing their union sympathies and 
desires.  The Respondent has 
denied this allegation. 
Barr testified that in mid-June 
1996, he and Blevins were rid-
ing on an SGX machine in the warehouse when Blevins asked 

him if he were for or against the Union.  According to Barr, he 
replied that he did not want to get into it, that he ﬁwasn™t going 
either way,ﬂ and Blevins replied that the Union would not be 
good for the Company, that the environment would get rougher 
and that rounds (the retrieval of goods for shipping to a cus-
tomer) would get harder.  (Tr. 191.) 
Blevins denied making the statements Barr attributed to him.  
(Tr. 977.) Because of differences
 between Barr™s testimony and 
his pretrial affidavit, I am not
 convinced that his recollection 
                                                          
 15 The General Counsel and Charging Pa
rty assert that videotapes are 
the ﬁ1990™s equivalent of handbills.ﬂ 
 Without having to reach this 
issue here, I will assume that an empl
oyee enjoys the same right to give 
another employee a video cassette as 
he has to give that person a pam-
phlet.  However, the Government does not allege that the Company 
imposed any no-distribution rule on videotapes. 
Rather, the General Counsel alleges that the Respondent violated the 
Act by refusing a union request to bring video equipment into the facil-
ity and show a video there, which is
 different from handing out copies 
of it.  Neither the General Counsel nor the Charging Party has cited any 
precedent for the principle that an em
ployer has to make its facility a 
forum for a union in the circumstances present here. 
16 The Charging Party also contends
 that when Respondent denied 
the organizing committee™s request to show the prounion video, the 
Respondent was imposing a new re
striction on employee conduct.  
However, the record does not establish that Respondent ever had al-
lowed employees to bring in videos of 
any sort to show at work.  To the 
contrary, the Respondent kept the television sets in the breakroom 
tuned to the CNN channel.  I reject the argument that denying the re-

quest to show the video was equiva
lent to imposing a new or more 
stringent no-solicitation rule in re
sponse to an organizing campaign. 
was reliable, and I credit Blevins.  Therefore, I recommend that 
this allegation be dismissed. 
P.  Mid-June 1996ŠDiscri
minatorily Removed Prounion  
Literature From Employees™ Break Areas 
Complaint paragraph 8(j) alleges, in part, that Supervisor, 
Tom Campbell discriminatorily removed prounion literature 
from employees™ break areas in mid-June 1996.  Employee 
Jason Alderson testified that in mid-June 1996, he saw Supervi-sor Campbell picking up prounion leaf
lets left on picnic tables 
in the employees™ outside break area.  According to Alderson, 
there were also antiunion leafle
ts on the table, which Campbell 
did not remove.  (Tr. 254.) 
Employee Howard Osborne Jr. ga
ve testimony similar to Al-
derson™s.  (Tr. 1343.) Campbell 
admitted that on one occasion 
after a break, he removed campa
ign literature, which he de-scribed as ﬁeverywhereﬂ in the break area.  He did not admit 

selectively removing prounion leaf
lets while leaving procom-
pany leaflets. 
I credit the testimony of Alderson, as corroborated by Os-
borne, and find that Campbell 
did selectively remove prounion 
leaflets while leaving antiunion leaflets on the tables.  How-
ever, this conduct did not violate the Act. 
This situation does not involve an employee™s right to dis-
tribute prounion literature to other employees during breaks.  
That right is well established and not at issue here. 
However, no right has been es
tablished which would require 
an employer to become the custodian of prounion literature and 
to continue offering it after an
 employee has abandoned posses-
sion of the leaflets.  That w
ould be tantamount to converting 
one of the Company™s tables into a distribution rack for proun-
ion pamphlets.  Although the Company cannot lawfully inter-
fere with employees distributin
g union literature to other em-
ployees in the break area during breaks, it has no duty to assist.  
I recommend that this allegation be dismissed. 
Q.  Mid-Latter June 1996ŠThreatened Employees with  
Discharge if They Selected the Union 
Complaint paragraph 8(e) alleges, in part, that in mid-latter 
June 1996, Supervisor Tom Campbell, threatened employees 
with discharge if they selected the Union as their collective-
bargaining representative.  The record contains no evidence to 
support this allegation, and I re
commend that it be dismissed. 
R.  Mid or Latter June 1996ŠTh
reatened Employ
ees with More Strict Enforcement of Plant Rules 
Complaint paragraph 8(i) alleges that in ﬁmid-or latter-June, 
1996,ﬂ Supervisor Campbell threat
ened employees with more 
strict enforcement of plant rules.  Charles Barr testified that one 

night in an aisle in the warehouse,
 Campbell told him that if the 
Union ﬁwas to come in here . . . the environment would get a 
lot rougher.ﬂ  Barr was not more sp
ecific as to da
te.  (Tr. 192.) 
Campbell denied making such statement.  (Tr. 1343.) 
 MID-MOUNTAIN FOODS 243Barr gave a pretrial statement which did not refer to such a 
statement.  (Tr. 200.)  I do not credit Barr™s testimony, and 
recommend that this allegation be dismissed.
17 S.  June 19, 1996ŠIssued an Or
al Warning to its Employees 
Because of Their Activities on Behalf of the Union 
Complaint paragraph 8(a) alleges that on June 19, 1996, Su-
pervisor Campbell issued an 
oral warning to employees be-
cause of their activities on behalf of the Union.  Complaint 
paragraph 9 alleges that on June
 19, 1996, Respondent issued a 
written warning to employee Tim Alderson and thereafter 
failed and refused to rescind it.  The complaint alleges that this 
conduct violates Section 8(a)(1) and (3) of the Act.
18 Employee Timothy Alderson wa
s on the union™s organizing 
committee and was among the employees who delivered a letter 
to Company President Harwood on June 14, 1996.  This letter,  
discussed above, requested permission to show a prounion 
video. On June 18, 1996, Alderson attended an NLRB representa-
tion hearing.  The Union had subpoenaed him, and Alderson 
showed the subpoena to Supervisor Tom Campbell before at-
tending the hearing.  Alderson r
ecalled that Campbell told him 
ﬁno problemﬂ but also indicated 
that the absence would proba-
bly be unexcused. (Tr. 206Œ207.) 
On June 19, 1996, in a meetin
g with Supervisors Campbell 
and Olinger, Alderson received
 a written warning for having 
three ﬁcasual absencesﬂ in a 12-m
onth period.  (R. Exh. 6(b).)  
Alderson told them he had been 
summoned to court twice in the 
previous 6 months, but nothing wa
s said about it.  According to 
Alderson, they did not reply.  (Tr. 208.) 
I will analyze these allegati
ons under the framework estab-
lished by 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 
899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  The record clearly establishes that
 Alderson engaged in protected 
activities and that the Responden
t knew about those activities.  
Alderson™s presence in the group which visited Company 
President Harwood on June 14, 1996, clearly signified to man-
agement that Alderson was active on the Union™s behalf.  His presence at the NLRB hearing, as a union witness, also con-
veyed his union affiliation unmistakably. 
The warning issued to Alderson constituted an adverse em-
ployment action.  Thus, the em
ployee handbook states that an 
employee who is absent three times in a 1-year period without 

proper notification or acceptable excu
se is subject to discharge.  
(R. Exh. 1(a) at p. 27.) 
The record also establishes a link between Alderson™s pro-
tected activity and issuance of the warning.  The timing itself 
raises a suspicion.  On June 14, Alderson went with other 
members of the organizing committee to see the Company™s 
president.  On June 18 he attended an NLRB hearing as a union 
witness, and on June 19, he received the warning notice. 
Moreover, the Company treated 
Alderson™s attendance at the 
NLRB hearing differently than it treated his earlier court ap-
                                                          
                                                           
17 Barr also testified that Campbell made a similar statement at an 
unspecified time in July 1996.  (Tr. 191.)  This instance was not alleged 
in the complaint but in any 
event, I do not credit Barr. 
18 The Respondent™s answer admitted that it disciplined Alderson, 
but denied that this action violated the Act. 
pearances.  Alderson credibly testified that nothing was ever 
said about those earlier court appearances, yet Alderson™s ab-
sence to attend the NLRB hearing was unexcused. 
I find that by issuing the written warning to Alderson on 
June 19, 1996, it unlawfully discriminated against him because 
of his union activity. 
 Further, I find that this action violated 
Section 8(a)(3) and (1) of the Act. 
T.  June 25, 1996ŠSolicited Employees to Revoke Union  
Authorization Cards 
Complaint paragraph 8(c) alleges that on June 25, 1996, Su-
pervisor Tom Campbell solicited employees to revoke their 
union authorization cards.  The ev
idence does not establish that Campbell made such statemen
ts on or about June 25, 1996.
19   However, the General Counsel adduced testimony from 
Youvanne Rodriguiez that sometime in the ﬁspring of 1996ﬂ 

another supervisor, Alvin Olinger, told Rodriguiez that there 
were forms in the breakroom whic
h Rodriguiez could fill out to 
get his card back. (Tr. 341Œ342.)  Rodriguiez also testified that 
Olinger made those statements be
fore Rodriguiez told Olinger 
that Rodriguiez was for the Union.  (Tr. 343.)  Olinger admitted 
that he told everyone, including 
Rodriguiez, that the forms were 
available if they wanted 
that ﬁoption.ﬂ  (Tr. 1243.)
20 I find that Olinger did tell Rodriguiez that such forms were 
available in the breakroom.  A
dditionally, I find that when 
Olinger made this st
atement, Rodriguiez 
had not asked about 
rescinding or retrieving his au
thorization card, and had not expressed any desire to do so. 
The Respondent had full opportunity to meet this allegation 
with evidence and argument.  I do not find it fatal to this allega-
tion that the complaint named Campbell, rather than Olinger, as 
the supervisor who engaged in this activity. 
However, I do not find Olinger™s
 conduct to be violative.  
LIR-USA Mfg. Co.
, 306 NLRB, 298, 304 (1992), relied on by 
the General Counsel, is distinguishable.  In that case, a manager 
not merely told employees that such forms were available, but 
asked them to sign, without reading them, in his presence.  In this case, Olinger merely told employees that such forms were 

available in the breakroom, but made no attempt to see whether 
or not any employee actually took or used such a form.
21  19 The General Counsel™s brief refers to another incident, which did 
involve Supervisor Campbell, but 
which allegedly occurred in July 
1996 rather than on June 25, 1996. 
 I will discuss this incident under 
heading ﬁU,ﬂ below. 
20 To the extent that Olinger™s test
imony conflicts with that of Rod-
riguiez, I credit Olinger™s.  I do not find that Olinger interrogated Rod-
riguiez about his union sympathies or affiliation. 
21 In 
Adair Standish Corp.
, 290 NLRB 317 (1988), the Board noted 
that it was lawful for an employer to inform employees of their Sec. 7 
rights in an atmosphere free of coercion, intimidation.  However, in 
Adair Standish
, the respondent had solicited employees to revoke their 
authorization cards ﬁin the context of contemporaneous violations of 
Section 8(a)(1), (3), and (5)ﬂ and required employees to go to supervi-
sors to obtain the revocation forms.
 Those facts made the solicitation 
unlawful. 
Although the record establishes certain violations in this case, they 
were relatively isolated.  Unlike 
Adair Standish
, the record here shows no pattern of violations contemporan
eous with solicitations of employ-
ees to revoke the union authorizations they previously had signed.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  244I recommend that this allegation be dismissed. 
U.  June 25, 1996, and ﬁMid-July, 1996ﬂŠInterrogation  
of Employees 
Complaint paragraph 8(b) alleges, in part, that Supervisor, 
Tom Campbell interrogated empl
oyees on June 28, 1996, and 
in mid-July 1996.  At the hear
ing, the General Counsel orally 
moved to amend paragraph 8(b) 
to allege that Campbell en-
gaged in this interrogation on June 25, 1996, rather than June 
28, 1996.  I granted that motion.  (Tr. 13-14.) 
At the same time, the General 
Counsel withdrew the allega-
tion in paragraph 8(b) that Ca
mpbell interrogated an employee 
in mid-July 1996.  (Tr. 14.)  
It is not clear why the General 
Counsel withdrew the allegation pertaining to mid-July 1996 
rather than the allegation pertaining to June 25, 1996.  The 
record does not establish that
 Campbell interrogated any em-
ployee on June 25, 1996.  However, there is evidence that he 
did so in July. 
Employee Charles Barr testified that in July 1996, Campbell 
asked him if he had signed a union card, and Barr replied no.  
According to Barr, Campbell then said, ﬁ[I]f you had signed a 

union card you can get it back just by asking for it.ﬂ  Barr testi-
fied that Campbell went on to 
say that ﬁthe union wouldn™t be 
good for the companyﬂ and that ﬁthe environment would 
change and it would get rougher in there . . . a lot rougher, 
harder on us if the union did come
 in.ﬂ  (Tr. 191.)  Campbell 
denied making these statements.  (Tr. 1340.) 
I do not credit Barr.  However, since the allegation has been 
withdrawn, I need make no findings about it.  I recommend that 
the allegation that Campbell inte
rrogated an employee on June 
25, 1996, be dismissed. 
V.  Mid-July 1996ŠSolicited 
Employees to Revoke Their  
Union Authorization Cards 
At the hearing, the General Counsel orally amended com-
plaint paragraph 8(c) to add the allegation that in mid-July 
1996, Supervisor Alvin Olinger 
solicited employees to revoke 
their union authorization cards.
  (Tr. 15Œ16.)  However, the 
record does not establish that 
Olinger engaged in such conduct, 
and I recommend the allegation be dismissed. 
W.  3Œ4 Weeks in July 1996ŠImplicitly Threatened  
Employees with Job Loss for Having Supported the  
Union; Threatened Employees with Loss of Wages if  
They Selected the Union; and Threatened Employees With 
Loss of Benefits if They Selected the Union 
Complaint paragraph 8(d) alleges that through banners it 
displayed, the Respondent implic
itly threatened its employees 
with job loss for having supported the Union.  Complaint para-graph 8(g) alleges that through banners, the Respondent threat-
ened employees with a loss of wages if they selected the Union 
as their collective-bargaining representative.  Complaint para-
graph 8(h) alleges that through banners, the Respondent threat-
                                                                                            
                                                           
Moreover, employees here did not ha
ve to go to their supervisors to 
obtain revocation forms and thus, did not
 have to reveal to management 
their intentions about union representation.  Therefore, I conclude that 
Adair Standish
 should be distinguished. 
ened its employees with loss of 
benefits if they selected the 
Union as their representative. 
The Company did hang banners in its warehouse before the 
election, but there is some conflict as to exactly what the ban-
ners said.  Jason Alderson testif
ied that in July 1996, the Re-spondent displayed banners stati
ng, ﬁVote No, It™s Your Jobﬂ 
and ﬁNo Union, No Strikes, No 
Lost Benefits, No Lost Wages, 
It™s Your Job.ﬂ  (Tr. 245.)
22  Youvanne Rodriguiez testified that 
the Company displayed banners stating, ﬁVote No, No Lost 
Wages, No Lost Benefits.ﬂ  (Tr. 345.)  According to Brian 
Blevins, the banners stated ﬁNo 
Union, It™s Your Jobﬂ and ﬁNo 
Union, No Lost Wages, No Lo
st Benefits.ﬂ 
 (Tr. 385.) 
Employee James Gianforte test
ified that one banner stated, 
ﬁNo Union, No Lost Jobs, No 
Strikes,ﬂ and the other stated, 
ﬁNo Union, It™s Your Job.ﬂ  (Tr. 408.)  Howard Osborne Jr. 
testified that one banner stated, 
ﬁNo Union, No Lost Wages, No 
Lost Benefits,ﬂ and that the 
other said, ﬁNo Lost Time, No Strikes, No Union, Vo
te No.ﬂ  (Tr. 476.)
23 Employee Eric Miller testified that he saw three banners.  
One of them said, ﬁVote No, It™s
 Your Job.ﬂ  Another said, ﬁNo 
Lost Wagesﬂ and something el
se which Miller could not re-
member.  He could not remember what was on the third banner 
at all.  (Tr. 236.)  Employee 
Brian Rasnake recalled a banner stating, ﬁVote No, Your Family Matters, something like that.ﬂ  

(Tr 1371.) I find that the Respondent displayed two banners, one stating 
ﬁNo Lost Time, No Strikes, No 
Union, Vote Noﬂ and the other 
stating ﬁVote No, It™s Your Job.ﬂ  I do not find that the Re-

spondent displayed banners with 
the other phrasings described 
by some witnesses. 
In arguing that Respondent™s 
banners violated Section 8(a)(1) of the Act, the General Counsel cites 
Laser Tool, Inc.,
 320 NLRB 105, 111 (1995), and BI-LO, 303 NLRB 749 
(1991).  However, I conclude that the facts in those cases make 

them inapposite here. 
In Laser Tool
, the employer displayed a poster showing 
pickets with ﬁon-strikeﬂ signs in front of a building marked 
ﬁclosed.ﬂ  The poster asked the viewer, ﬁDo You Want This to 
Happen To You?  VOTE NO.ﬂ  The posters contained no ob-
jective basis for a conclusion that unionization would lead to 
plant closure or job loss. 
In BI-LO, the employer sent copies of newspaper articles to 
employees.  These articles concerned plants which had closed, 
but not all of the articles indicated that some action by the un-
ion involved, such as calling a st
rike, had caused the closings.  
The Board found that the articles failed ﬁto provide the neces-
sary objective basis for the Re
spondent™s implicit claim that  22 I credit Alderson™s testimony on cross-examination, rather than his 
testimony on direct examination, re
garding what the banner said.  On 
cross-examination, his memory had been refreshed by reading a pretrial 
statement. 
23 On cross-examination, Osborne di
sagreed with a question, by Re-
spondent™s attorney, suggesting that
 a banner stated, ﬁNo Union, No 
Strikes, No Lost Wagesﬂ and recal
led the wording as being ﬁNo Lost 
Time, No Strikes, No Union, Vote 
No.ﬂ  (Tr. 490)  This recollection 
was similar to Osborne™s testimony 
on direct examination, except that 
the order of the phrases was slightly different, as might be expected in 
trying to remember precise wording 1½  years. 
 MID-MOUNTAIN FOODS 245unionization would imperil employee job security for reasons 
beyond its control.  Absent such a basis, the . . . mass mailing 
and the followup usage of it reas
onably tended to threaten em-
ployees with the Respondent™s willingness to close the . . . store 
if employees voted for the Union.ﬂ 
BI-LO, supra at 750. 
Neither of the banners displayed by the Respondent men-
tioned plant closing.  The first 
banner did speak of ﬁlost time,ﬂ 
but in the context of strikes. 
 The parallel structure of the 
phrases ﬁNo Lost Timeﬂ and ﬁNo 
Strikesﬂ clearly couples the 
prospect of lost wages with the advent of a strike.  It therefore 
did not constitute a threat of retaliatory action by the Respon-
dent, but rather provided the kind of objective basis which was 
lacking in 
BI-LO. The second banner, stating, ﬁVot
e No, It™s Your Jobﬂ did not make any explicit statement about possible job loss.  The Re-
spondent contends that this lang
uage is equivalent to the lan-
guage, ﬁProtect Your Jobs: Vote No,ﬂ found not to be violative 
in Gupta Permold Corp., 289 NLRB 1234 (1988).  The General Counsel argues that 
Gupta Permold Corp. is inapposite be-
cause, unlike the banner here, th
e ﬁProtect Your Jobsﬂ banner in that case included other language linking the possibility of 

job loss to an objective factor, competitive conditions outside 
the employer™s control. 
I find that the phrase ﬁVote No: It™s Your Jobﬂ does not con-
stitute a threat, but do not rely on 
Gupta Permold Corp. in reaching that conclusion.  Rather, I simply do not find that 

these words clearly articulate a threat of job loss. 
In Gupta Permold Corp., the word ﬁprotectﬂ unavoidably 
implied a threat or risk against which protection would be needed.  The inference of danger is chained just as firmly to the 
word ﬁprotectﬂ as the attache case is handcuffed to a diplomatic 
courier.  It is necessary baggage. 
Because the message ﬁprotect your jobﬂ can be understood 
only in the context of some threat or risk to the job, the 
Gupta Permold banner had to include a re
ference to objective factors, 
not controlled by the employer, to banish any implication that 

jobs needed to be protected from the possibility of employer 
retaliation. 
In comparison, the phrase ﬁIt™s Your Jobﬂ does not require 
the reader to assume such a th
reat.  Although the phrase is am-
biguous and can be interpreted in that way, it is not chained to 
the possibility of such risk and can travel innocently without it.  
It therefore requires no kind of disclaimer.
24                                                           
                                                                                             
24 Thus, if the Union had said, ﬁVote Yes, Protect Your Job,ﬂ the 
words suggest a risk to job security which the words ﬁVote Yes, It™s 
Your Jobﬂ do not.  Of course, it must
 also be kept in mind that the 
words at issue here came from the Company, not the Union.  An em-
ployer™s statements about job security carry added weight because the 
employer has the power to hire and fire, that is, the power to make a 

threat of job loss come true. 
If an employer has committed unfai
r labor practices which give em-
ployees reason to be anxious about 
their jobs, a statement which even 
hints at the possibility of job loss will convey that meaning to employ-
ees.  Such unfair labor practices chai
n the threat to words which other-wise would appear innocent. 
Although the record establishes that the Respondent committed cer-
tain unfair labor practices, they are 
relatively isolated, rather than per-
vasive.  I do not find that they created a context in which the facially 
One witness testified that he considered this language to be a 
threat. (Tr. 238.)  However, 
the Board applies an objective 
standard in determining whether a statement interferes with, 
restrains, or coerces employees in the exercise of protected 
rights.  I must decide what the language in question reasonably 
will be understood to mean, rather than how someone, who 
may be a partisan, subjectively interpreted it. 
I find that when the words ﬁVote No: It™s Your Jobﬂ are con-
sidered objectively, they do not constitute a threat of job loss.  
Therefore, I do not find that display of this banner violated 
Section 8(a)(1).
25 The other banner did allude to the possibility of lost wages.  
However, I find that this statement did not constitute a threat be-
cause it associated the possibility 
of wage loss with an event not 
within Respondent™s control, a strike by the Union. 
In these circumstances, the statements on the banners did not 
violate the Act.  Therefore, I recommend that these allegations be 

dismissed. 
X.  Mid-July 1997ŠDiscriminatory Removal of Prounion  
Literature From Employees™ Break Areas 
Complaint paragraph 8(j) allege
s that in mid-July 1996, Super-
visors Campbell, Mahoney, and Richie discriminatorily removed 

prounion literature from employees™ break areas.  I have found 
above, that Campbell engaged in such action in June 1996, but that 
it did not violate the Act. 
Howard Osborne Jr. testified that 
on at least one occasion after a 
break was over, he saw Supervisor Campbell gather prounion 
pamphlets from tables in the breakroom and put them in the trash.  
Osborne™s testimony also indicates that on this occasion, he saw 
Mahoney and Richie gathering up the prounion leaflets and throw 
them in the trash. (Tr. 471Œ473.)   
Richie admitted that on one occasion, after a break was over, he 
removed some literature because the breakroom was messy.  (Tr. 
990.)  Mahoney also admitted that on occasion, he would clean up 
tables in the break area.  (Tr. 1256Œ1257.) 
Neither Mahoney nor Richie ad
mitted removing only prounion 
literature while leaving antiunion leaflets, and I find that the evi-
 benign words ﬁIt™s Your Jobﬂ w
ould reasonably be understood as a 
threat of job loss. 
25 The Supreme Court stated in 
NLRB v. Gissel Packing Co.
, 395 
U.S. 575, 618 (1969), that an employer ﬁeven [may] make a prediction 
as to the precise effect he believe
s unionization will have on his com-
pany.  In such a case, however, the prediction must be carefully phrased 
on the basis of objective fact to convey an employer™s belief as to de-
monstrably probable consequences 
beyond his control or to convey a 
management decision already arrived at to close the plant in case of 

unionization.  See 
Textile Workers v. Darlington Mfg. Co
., 380 U.S. 
263, 274, fn. 20 (1965).  If there is any implication that an employer 
may or may not take action solely on his own initiative for reasons 
unrelated to economic necessities and 
known only to him, the statement 
is no longer a reasonable prediction ba
sed on available facts but a threat 
of retaliation based on misrepresent
ation and coercion, and as such without the protection of the First Amendment.ﬂ  395 U.S. at 618.  
I do not find that the words ﬁVote No: It™s Your Job,ﬂ imply em-
ployer retaliation.  They do suggest that the outcome of the election 
would have an effect on the work environment, but that suggestion does 
not imply that the employer might or
 might not ﬁtake action solely on 
his own initiative for reasons unrelated to economic necessities and 
known only to him.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  246dence is insufficient to conclude that they did select in this fashion.  
Since Osborne testified about an incident which took place after the 
break was over, I have some doubt that he could stay long enough 
to watch the supervisors complete 
their cleanup of the break area. 
However, even assuming for analysis that the supervisors did 
throw away only prounion pamphlets which were lying around the 
break area, such action did not violate the law.  Therefore, I rec-
ommend that this allegation be dismissed. 
Y.  July 24, 1996ŠThreatening Employees with  
Discharge if They Selected the Union as Their 
Collective-Bargaining Representative 
Complaint paragraph 8(e) alleges that on July 24, 1996, Super-
visor Jeff Mahoney threatened employees with discharge if they 
selected the Union as their collective-bargaining representative.  
On this date, employee Calvin Saltz testified, he wore a union T-
shirt to work for the first time, and Supervisor Mahoney ﬁhollered 
at me and said, Have you found you another job?ﬂ  (Tr. 366.) 
Saltz testified that Mahoney asked this question in the presence 
of Rodney Moretz, William Garber
, and Bernie Gobble.  Of those 
three, only Moretz testified, a
nd he denied hearing Mahoney make 
such a statement.  (Tr. 947.)  Mahoney denied saying it.  (Tr. 
1256.) 
In sum, one witness testified that Mahoney made the statement 
in question, Mahoney denied it, another witness did not recall Ma-
honey making it, and two other witnesses were not called even 
though the General Counsel knew their names.  In these circum-
stances, I do not have a lot of confidence in Saltz™ uncorroborated 
testimony and do not credit it.  Therefore, I recommend that this 
allegation be dismissed. 
Z.  July 24, 1996ŠInterrogation of Employees 
Complaint paragraph 8(b) alleges, in part, that on July 24, 1996, 
Supervisor Jeff Mahoney interroga
ted employees concerning their 
union sympathies and desires.  The record does not establish the 
basis for such an allegation, and I recommend that it be dismissed. 
AA. Critical Period Before ElectionŠImplicitly Threatening Em-
ployees with Job Loss for Having Supported the Union 
Complaint paragraph 8(d) alleges, in part, that during the critical 
period before the election,
26 the Respondent published and distrib-
uted a handbill which implicitly threatened employees with job loss 
for having supported the Union.  Complaint paragraph 8(f) alleges 
that the handbill threatens employees with plant closure if they 
selected the Union.  Complaint paragraph 8(g) alleges that the 
handbill threatens employees with job loss, and complaint para-
graph 8(h) alleges that the handbill threatens employees with loss 
of benefits if they selected the Union as their collective-bargaining 
representative. 
The record establishes that at some point, employee, Steven 
Warner, received an undated handbill with his paycheck.  This 

handbill was captioned ﬁNO JO
B! NO PAY! NO BENEFITS!ﬂ 
and stated, ﬁThe UFCW petitioned these companies and they are 
now OUT OF BUSINESS!ﬂ  The handbill then listed a number of 
                                                          
                                                           
26 By ﬁcritical period,ﬂ the complaint refers to the period between the 
date when the representation petition 
was filed, May 28, 1996, and the 
election on August 1, 1996.  See, e.g., 
Vemco, Inc
., 315 NLRB 200 
(1994) (violations committed during 
the ﬁcritical period between the 
date the petition was filed and the date of the electionﬂ).
 companies, and concluded with the words ﬁVote No,ﬂ showing a 
check mark in a box.  (GC Exh. 2.) 
However, the record does not establish when the Respondent 
distributed this handbill.  Employee Warner testified, ﬁI received it 
with my paycheck one morning.ﬂ  (Tr. 560.)  That testimony does 
not indicate whether Warner received
 it before or after the Union 
filed its representation petition. 
The record as a whole would not contradict an assumption that 
the Respondent distributed this handbill in July 1996, at the time it 
displayed the banners discussed above.  However, a finding should 
be based on more than a reasonable assumption; it should be based 
on evidence.  The record does not contain such evidence. 
The Respondent became aware of the union organizing cam-
paign well before the Union actually filled its representation peti-
tion.  The General Counsel has proven that three violations (two 
instances of interrogation and one threat of stricter rule enforce-
ment) took place in May 1996, befo
re the filing of the Union™s 
representation petition. 
The date when Warner received 
the handbill cannot be deduced 
from its content or by how long it would take the Respondent to 
prepare it.  Unions affiliated with the United Food and Commercial 
Workers Union have tried to organize the Respondent™s employ-
ees a number of times in recent years.  The handbill in question 
does not refer specifically to Local 400, the Charging Party 
here, so it is not certain whether the Respondent prepared the 
handbill particularly in response 
to the most recent organizing 
drive, or whether it had been prepared at some earlier time. 
Moreover, although the General 
Counsel called 20 witnesses 
(21, counting the custodian of
 the documents subpoenaed from 
the Respondent), only Warner testified that he received such a 
handbill.  The fact that other witnesses did not testify about the 
handbill, and the fact that Warn
er only pinpointed the date as 
ﬁone morning,ﬂ make me wary of assuming that Respondent 
issued it within the critical period, or that Respondent distrib-
uted it to employees other than Warner. 
I will make neither assumption.  Instead, I find only that the 
Respondent distributed this handbill to Warner, and did so at 

some time after the union organizing drive began in March 
1996.27 The General Counsel contends th
at this handbill constitutes a 
coercive threat of job loss which is unlawful because it does not 
link this prospect with economic factors such as the give and 
take of the bargaining process.  I agree.  See 
BI-LO, 303 NLRB 
749 (1991); Quamco, Inc., 325 NLRB 222 (1997).  I find that 
the handbill violates Section 8(a)(1) of the Act. 
BB.  November 5, 1996ŠEncouraging Employees to Fail and 
Refuse to Cooperate in a Boar
d Investigation, and Attempting 
to Influence its Employees™ Testimony in a Board Proceeding 
Complaint paragraph 8(o) alleges that by a November 5, 
1996 letter, the Respondent encour
aged its employees to fail 
and refuse to cooperate in a Board proceeding.  Complaint paragraph 8(p) alleges that this letter attempted to influence its 
 27 Although the record indicates that company leaflets had been pre-
sent in the breakroom, 
the evidence does not establish that this litera-
ture included the handbill received by Warner. 
 MID-MOUNTAIN FOODS 247employees™ testimony in a Board proceeding.  The complaint 
alleges that these actions violat
ed Section 8(a)(1) of the Act. 
It is undisputed that the Respondent issued a November 5, 
1996 letter, to its employees.  The 
entire text of this letter was 
capitalized, and stated as follows: 
 DEAR FELLOW MID-MOUNTAIN EMPLOYEE: 
 RECENTLY THE NATIONAL LABOR RELATIONS 
BOARD SENT OUT ﬁAFFIDAVITSﬂ TO CERTAIN 
EMPLOYEES WHO SIGNED UFCW AUTHORIZATION 
CARDS PRIOR TO OUR AUGUST ELECTION.  THE 

ﬁAFFIDAVITﬂ SEEKS INFORMATIONŠBY ASKING VERY 
PERSONAL QUESTIONS THAT WILL BE PUT INTO A 
GOVERNMENT FILE!  YOU NEED TO KNOW WHY THE 

GOVERNMENT IS ASKING FOR VERY PERSONAL 
INFORMATION AND WHAT THE GOVERNMENT PLANS 
TO DO WITH YOUR INFORMATION. 
NO DOUBT, WHEN THE UFCW UNION ASKED MANY 
OF YOU TO SIGN MEMBERSHIP/AUTHORIZATION 
CARDS, THEY ASSURED YOU THAT SIGNING A UNION 
CARD MEANT NOTHING EXCEPT TO ﬁGET MORE 

INFORMATIONﬂ OR POSSIBLY TO ﬁGET AN ELECTIONﬂŠ
THAT IT WOULD BE CONFIDENTIAL, AND ﬁNOBODY 
WOULD EVER KNOW WHO SIGNED A CARDﬂ.  IF YOU 

WERE TOLD THAT, YOU HAD BETTER READ THE COVER 
LETTER AND THE ﬁAFFIDAVITﬂ FROM THE NATIONAL 
LABOR RELATIONS BOARD. . . 
ŠﬁYOUR COOPERATION . . . MAY ELIMINATE THE 
NECESSITY OF OUR CAUSING A SUBPOENA TO BE 
ISSUED COMPELLING YOUR ATENDANCE [sic] AT A 
PUBLIC HEARING.ﬂ 
ŠﬁTHIS STATEMENT WILL BE KEPT CONFIDENTIAL 
BY THE UNITED STATES GOVERNMENT UNLESS AND 
UNTIL IT BECOMES NECESSARY FOR THE 
GOVERNMENT TO PRODUCE IT IN A FORMAL 

PROCEEDING.ﬂ 
DOES THIS SOUND CONFIDENTIAL TO YOU??? 
THE TRUE REASON WHY THE NLRB IS SO 
INTERESTED IN ALL THE DETAILS SURROUNDING WHO 
SIGNED CARDS IS THAT ON 
AUGUST 1, 1996, THE UFCW 
UNION LOST THE ELECTION AT MID-MOUNTAIN FAIR 
AND SQUARE BY A SCORE OF 135-77.  WHAT THIS 
MEANS IS YOU REJECTED REPRESENTATION BY LOCAL 
400 OF THE UFCW BY A RATIO OF ABOUT 2 TO 1! 
NEVERTHELESS, THE UFCW REFUSES TO ACCEPT 
YOUR DECISION!  THEIR ATTITUDE IS THAT THEY WILL 
ACCOMPLISH THROUGH POLITICS WHAT THEY COULD 
NOT ACCOMPLISH AT THE BALLOT BOX.  THE UFCW 

UNION HAS OFFICIALLY DEMANDED THAT THE NLRB 
ISSUE A BARGAINING ORDER AGAINST MID-MOUNTAIN 
FOODS!  THIS MEANS THAT THE UFCW IS TELLING THE 
NLRB TO ORDER YOU TO BE REPRESENTED BY THE 
UFCW WHETHER YOU WANT THEM OR NOT!  SO MUCH 
FOR DEMOCRACY! 
UNDER ITS OWN RULES, THE NLRB CANNOT ISSUE 
A BARGAINING ORDER UNTIL IT HAS VERIFIED THE 
SIGNATURES ON THE UNION MEMBERSHIP/ 
AUTHORIZATION CARDS.  THIS IS WHY THEY HAVE 

SENT OUT ﬁAFFIDAVITSﬂ AND WHY THE NLRB HAS 
ORDERED MID-MOUNTAIN TO SEND THEM COPIES OF 
YOUR W-4 FORMS THAT CONTAIN YOUR NAME, YOUR 
SIGNATURE, YOUR HOME ADDRESS, YOUR NUMBER OF 

DEPENDENTS AND YOUR SOCIAL SECURITY NUMBER. 
THIS ACTION MAKES US QUESTION OUR RIGHTS 
AND FREEDOMS WHEN THE UNION DEMANDS THE 
NLRB TO IGNORE YOUR WISHES SO THAT THE UNION 
WILL REPRESENT YOUŠWHETHER YOU WANT THEM 
TO OR NOT.  IT MAKES US VERY UNCOMFORTABLE 
WHEN, IN RESPONSE TO THIS UNION DEMAND, THE 
NLRB BEGINS DEMANDING AND ASSEMBLING 

CONFIDENTIAL DATA ON EACH ONE OF YOU AND 
PLACING IT INTO THEIR FILES. 
IN ORDER FOR ALL THIS TO WORK OUT THE WAY 
THE UFCW WANTS, THEY HAVE TO CONVINCE THE 

NLRB THAT MID-MOUNTAIN FOODS HAS COMMITTED 
MANY SERIOUS UNFAIR LABOR PRACTICES.  ALL OF 

THE CHARGES THAT THE UFCW HAS MADE AGAINST 
MID-MOUNTAIN ARE FALSE AND MOST ARE 
ABSOLUTELY LAUGHABLE.  ONE OF THE PROBLEMS 

WE HAVE IS NOT KNOWING WHETHER OR NOT THE 
NLRB WILL BE FOOLED BY THE UFCW LIES.  DURING 
THE COMING WEEKS, WE WILL BE SHARING WITH YOU 

THE EXACT NATURE OF THESE TRUMPED UP UNION 
LIES.  IN THE MEANTIME, YOU NEED TO KNOW WHAT 
THE UFCW IS UP TO.  HOW THEY PLAN TO OVERRULE 

YOUR AUGUST VOTE . . . AND . . . SNEAK INTO MID-
MOUNTAIN FOODS THROUGH THE BACK DOOR.
  THE MANAGEMENT TEAM.
 [GC Exh. 6.]
28  In effect, the General Counsel contends that this letter consti-tuted a kind of quasi-subliminal 
persuasion, putting the idea in 
a reader™s mind that whoever asked him to sign a union au-
thorization card had assured the reader it was only to ﬁget more 
informationﬂ or to ﬁget an el
ection.ﬂ  The General Counsel™s 
brief cites 
Gordonsville Industries,
 252 NLRB 563 (1980), in 
support of that theory.  In that case, the Board adopted a 
judge™s finding that somewhat si
milar language in a letter to 
employees could only be intended to ﬁplant a seed in the minds 
of employee-witnesses as to the character of the testimony 
which they were expected to 
give under Respondent™s watchful 
eye at the hearing.ﬂ  252 NLRB at 581. 
However, the letter to employees in 
Gordonsville Industries, unlike the letter to employees in this case, told the employees 
ﬁwe know you will respond honestly and responsibly,ﬂ and the 
judge viewed the word ﬁresponsiblyﬂ with suspicion, as possi-
bly suggesting that the employee
s should tailor their testimony 
to keep out the Union and thereby retain their jobs. 
The language at issue here do
es not suggest to employees 
how they should testify.  It also does not suggest to employees 
that they should respond to the Board™s request for affidavits in 
any particular way.  Thus, 
Gordonsville Industries,
 should be 
distinguished. 
Moreover, Section 8(c) of the Act prevents me from consid-
ering this letter as evidence of an unfair labor practice.  That 
provision states as follows: 
                                                          
 28 Certain of the material in this 
letter was underlined.  However, the 
document in evidence is a photocop
y of a facsimile.  Although the 
words are legible, it is not entirely clear which words are underlined 
and which are not.  Therefore, the 
underlines have been omitted here. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  248 The expressing of any views, argument, or opinion, or the 
dissemination thereof, whether in written, printed, graphic, 
or visual form, shall not cons
titute or be evidence of an 
unfair labor practice under any of the provisions of this 
Act, if such expression contains no threat of reprisal or 
force or promise of benefits.  [29 U.S.C. § 158(c).] 
 I find that the Respondent™s 
November 5, 1996 letter, does not contain any threat of reprisal or force or promise of bene-

fits.  Therefore, under Section 
8(c), it does not constitute an 
unfair labor practice or evidence 
of an unfair labor practice. 
I recommend that this allegation be dismissed. 
CC.  November 6, 1996ŠDischarge of and Refusal to  
Reinstate Employee James Gianforte 
Complaint paragraph 11 allege
s that on November 6, 1996, 
the Respondent discharged James 
Gianforte and thereafter re-
fused to reinstate him.  The complaint alleges that this action 
discriminated against Gianforte in
 violation of Section 8(a)(3) 
and (1) of the Act.  The Res
pondent denied this allegation.
29 Gianforte was an order selector.  His job involved driving an 
SGX machine to various locati
ons in the warehouse, and re-trieving the goods listed on an order for shipment to a cus-

tomer. 
On November 1, 1996, he saw another employee Bryant Sal-
yers, go up to the shipping office, and came to the conclusion 
that Salyers had complained that Gianforte had been ﬁlaying 
back,ﬂ that is, not working with the speed expected.  (Tr. 410.)  
According to Salyers, whom I credit, over the next 2 days, 
Gianforte told Salyers he would get even, and engaged in har-
assing conduct. Specifically, on November 2, 1996, Gianforte confronted 
Salyers in the warehouse and said, ﬁYou ratted on me yester-
day.ﬂ  When Salyers denied it
, Gianforte responded, ﬁI should 
bring a gun and shoot at ten at you all yellow backsŠﬂ  (Tr. 
1291.) Later that same day, Salyers 
saw Gianforte at work in the 
warehouse and said, ﬁ[L]et™s just blow it off and work together 
and forget about it.ﬂ  According 
to Salyers, Gianforte said no, 
that he would carry a grudge for years. (Tr. 1293.) 
The next day, according to Salyers, when he saw Gianforte 
at the warehouse, Gianforte ﬁw
ould stomp and blow kissesﬂ 
and call Salyers a back stabber and a rat.  When Salyers asked 
him, ﬁCan™t we just blow this of
f?,ﬂ Gianforte replied, ﬁNo.  I 
will get even even if I have to go to jail.ﬂ  (Tr. 1294.) 
Gianforte also used his SGX to tailgate Salyers.  After letting 
Gianforte pass by, Salyers called 
management on the intercom.  
His complaint started an investig
ation which led to Gianforte™s 
suspension, followed by discharge on November 6, 1996. 
I will evaluate this discharge in accordance with 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982).  The Government has 
                                                          
                                                           
29 Respondent™s answer also raised, as an affirmative defense, that 
ﬁbased on evidence acquired after his discharge, Jim Gianforte engaged 
in unprotected conduct for which th
e Employer would 
have discharged 
any employee, and therefore he is 
not entitled to reinstatement or to 
back pay.ﬂ  (GC Exh. 1(u).)  In view of my findings here, I need not 
reach the issues presented by this affirmative defense. 
established the first requirement of a prima facie case, that 
Gianforte engaged in union activ
ity.  Gianforte was an open 
supporter of the Union, and was a member of the Union™s orga-
nizing committee in the plant. 
The General Counsel also has established the second re-
quirement, that the Respondent
 knew about Gianforte™s union 
activities.  Most obviously, Gianforte™s name appears on the 

June 14, 1996 letter, from the union organizing committee to 
the Company™s president.  Gianforte also wore union T-shirts. 
The Government also has proven the third 
Wright Line
 ele-
ment.  Gianforte™s discharge is 
an adverse employment action. 
However, I find that the Ge
neral Counsel has not demon-
strated a link or nexus between Gianforte™s protected activity 
and his discharge.  There is no evidence that any manager or 
supervisor made any statement 
which would associate the dis-
charge with Gianforte™s union activity.  Moreover, the dis-
charge took place 3 months after the election. 
In sum, I conclude that the 
General Counsel has failed to 
prove the fourth 
Wright Line
 requirement, and, therefore, has 
failed to make a prima facie case.  However, even assuming for 
analysis that the Government had established such a prima facie 
case, I find that the Respondent
 would have discharged Gian-
forte in any event, and regardless of his protected activities. 
Employers increasingly have been
 held liable for violence 
committed by one employee against another in the workplace.
30  Failure to take action, after becoming aware that an employee 
might become violent, could expose the Respondent to consid-
erable liability. 
Here, according to Salyers™ credited testimony, Gianforte 
had threatened to bring a gun to work and shoot not just Salyers 
but ﬁabout tenﬂ employees.  Gianforte also said that even if it 
meant going to jail, he would get even. 
Additionally, Gianforte demonstrat
ed a troubling persistence.  
Two days after he perceived that
 Salyers had complained about 
his ﬁlaying back,ﬂ Gianforte was still harassing Salyers by 

threatening to get even and tailgating Salyers™ SGX.  His ap-

parent fixation on a seemingly mi
nor incident also raised a 
legitimate cause for concern. 
Moreover, the Respondent did 
not discharge Gianforte pre-cipitously, but first conducted a thorough investigation.  In 
these circumstances, and consid
ering the increasing legal expo-
sure of companies for incidents of violence in the workplace, I 
find that the Respondent would have discharged Gianforte in 
any event, regardless of whether he had engaged in protected 
activities.  Therefore, I recommend that this allegation be dis-
missed. 
II.  OBJECTIONS TO THE ELECTION 
As stated above, the Board conducted an election at the Re-
spondent™s facility on August 1, 1996.
31  The Charging Party 
 30 See, e.g., Levin, ﬁWorkplace 
Violence: Navigating Through the 
Minefield of Legal Liability,ﬂ 11 Labor Lawyer
 171 (1995). 
31 Employees in the following unit were
 eligible to vote:  All ware-
house department employees, including plant clerical employees em-
ployed by the Employer at its Abingdon, Virginia warehouse, exclud-
ing all office clerical employees, tr
ansportation depart
ment employees, 
temporary employees, guards, and supervisors as defined in the Act.  
(GC Exh. 1(n).) 
 MID-MOUNTAIN FOODS 249did not receive a majority, and 
filed timely objections. (GC 
Exh. 1(m).)32 The Regional Director disposed of certain of 
these objections and c
onsolidated the remaining objections with 
the unfair labor practice cases.  (GC Exh. 1(n).)  All of these 
objections except one arise from the same actions which the 
complaint alleges to be unfair labor practices.
33 I have found that the Respondent committed certain unfair 
labor practices during the critical period between the filing of the representation petition and the date of the election.  Specifi-

cally, in mid-May 1996, the Respondent threatened employees 
with stricter enforcement of work rules if the Union were se-
lected; in early June 1996, it thre
atened an employee with dis-
charge; on June 11, 1996, it interrogated an employee concern-
ing his union sympathies; and on June 19, 1996, it issued a 
written warning to an employee because of his union activities. 
These violations interfered with, restrained, and coerced em-
ployees in the exercise of rights guaranteed by Section 7 of the 
Act.  I recommend that the election be set aside. 
III.  REQUEST FOR BARGAINING ORDER 
The General Counsel seeks a bargaining order pursuant to 
NLRB v. Gissel Packing Co.
, 395 U.S. 575 (1969).  The Gov-
ernment may demonstrate the a
ppropriateness of such a bar-gaining order by showing that at some point, the Union enjoyed 
support among a majority of empl
oyees in the bargaining unit, 
and that the Respondent committed 
ﬁhallmarkﬂ violations of the 
Act. 
Such ﬁhallmarkﬂ violations are serious unfair labor practices 
which dissipate a union™s majority.  The coercive effect of 
hallmark violations persists, thus, interfering with the freedom 

of employees to make an uncoerc
ed choice in a rerun election. 
The handbill which employee Wa
rner received with a pay-
check contained an implicit threat of plant closure.  The Board 
has held that threats of plant closure are ﬁone of the most coer-
cive actions which a company can take in seeking to influence 
an election.ﬂ 
Long-Airdox Co.,
 277 NLRB 1157, 1160 (1985). 
However, the evidence does not demonstrate that any other 
employee besides Warner received such a handbill.  Therefore, 
                                                          
 32 The tally of ballots s
howed the following results: Approximate number of eligible voters. 
225 Number of void ballots. 
0 Number of votes case for United Food and 
Commercial Workers Union, Local 400. 
 77 Number of votes cast against participating 
labor organization(s). 
 126 Number of valid votes counted. 
203 Number of challenged ballots. 
9 Number of valid votes counted plus chal-

lenged ballots. 
 212 The challenged ballots are not determinative of the results of the 
election.  (GC Exh. 1(n).) 
33 The single objection not alleged to involve an unfair labor practice 
concerns whether or not the Responde
nt increased the number of secu-
rity personnel at its facility on the date of the election, and if so, 
whether the presence of additional s
ecurity personnel interfered with 
the laboratory conditions necessary 
to assure employees uncoerced 
freedom of choice in casting their ballots.  Because I find that other 

objections warrant setting aside the election, I need not reach these 

issues. even though the handbill contained an implicit threat of plant 
closure, I do not find that the threat was communicated to any-
one but Warner.  In these unusual circumstances, I cannot con-
clude that this violation produced a persistent coercive effect 
making a bargaining order necessary. 
Additionally, the other violations
 established by the record 
are relatively isolated in natu
re and most involved few of the 
employees in the bargaining unit.  I do not find a pervasive 

pattern of unfair labor practices 
which typify cases in which the 
Board deems a bargaining order appropriate.  Therefore, I do 
not recommend that the Board issue a bargaining order in this 
case. 
IV.  CONCLUSIONS OF LAW 
1.  Mid-Mountain Foods, Inc., is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2.  United Food and Commercial Workers Union, Local 400, 
AFLŒCIO is a labor organization within the meaning of Section 
2(5) of the Act. 
3.  The Respondent violated Section 8(a)(1) of the Act by the 
following acts.  On an unascertained date in the month of 
March, April, May, June, or July 1996, giving an employee a 
handbill which implicitly threatened plant closing, loss of em-

ployment, and loss of benefits if
 employees selected the Union 
to represent them; on March 24, 1996, interrogating an em-

ployee about that employee™s uni
on sympathies and desires; on 
April 1, 1996, interrogating an employee about that employee™s 

union sympathies and desires;
 some time in mid-May 1996, 
threatening employees with stricter enforcement of work rules 

if they selected the Union to 
represent them; on June 11, 1996, 
interrogating an employee about that employee™s union sympa-

thies and desires; and on June
 19, 1996, giving a written warn-
ing to employee Tim Alderson because he engaged in union or 
other activities protected by the Act. 
4.  The Respondent violated Section 8(a)(3) of the Act on 
June 19, 1996, by giving a written warning to employee Tim 
Alderson because he engaged in union or other activities pro-
tected by the Act. 
5.  The Respondent did not violate the Act in any other man-
ner alleged in the complaint. 
REMEDY To remedy the unfair labor practices found here, I recommend 
that Respondent be ordered to rescind the warning it issued to em-
ployee Tim Alderson on June 19, 1996.  If that warning formed the 
basis, in whole or in part, for any later discipline of Alderson under 
a system of progressive discipline
, the Respondent should also be 
ordered to rescind such subsequent disciplinary actions and to treat 
Alderson in all respects as if the June 19, 1996 written warning, 
had never been issued to him. 
I further recommend that Respondent be ordered to post at its 
Abingdon, Virginia facility, the notice to employees set forth in 
Appendix A of this decision. 
I further recommend that the el
ection conducted on August 1, 
1996, be set aside, and that the Board order that a new election be 
conducted. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  250On these findings of fact and conclusions of law and on the en-
tire record in this case, I issue the following recommended
34 ORDER The Respondent, Mid-Mountain Foods, Inc., Abingdon, Vir-
ginia, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Interrogating its 
employees with respect to their union sym-
pathies and desires. 
(b) Threatening employees with plant closure, loss of jobs, loss 
of wages, loss of benefits, and stricter enforcement of work rules if 
they select the Union as their co
llective-bargaining 
representative. 
(c) Imposing discipline, includi
ng written warnings, to employ-
ees because they engaged in union activities or other activities 
protected by the Act. 
(d) In any like or related manner 
interfering with, restraining, or 
coercing its employees in the exercise of their rights to self-
organization, to form, join, or assist any labor organization, to bar-
gain collectively through representa
tives of their own choosing, or 
to engage in concerted activities for the purpose of collective bar-
gaining or other mutual aid or protection, or to refrain from any and 
all such activities. 
2.  Take the following affirmative action necessary to effectuate 
the policies of the Act. 
(a) Remove from employee Tim Alderson™s personnel file, and 
from any other records the Respondent maintains, the June 19, 
                                                          
                                                           
34 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the 
findings, conclusions and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
1996 written warning it issued to him, and all references to it.  If 
the Respondent has taken any later disciplinary action against Al-
derson, which later disciplinary action was more severe or onerous 
because of the June 19, 1996, Respondent shall rescind that disci-
pline and take only such action as it would have taken if the June 
19, 1996 written warning had never existed. 
(b) Within 14 days after service by
 the Region, post at its facili-
ties in Abingdon, Virginia, copies of the attached notice marked 
ﬁAppendix A.ﬂ
35  Copies of the notice, on forms provided by the 
Regional Director for Region 11, after being signed by the Re-

spondent™s authorized representati
ve, shall be posted by the Re-
spondent immediately on receipt 
and maintained for 60 consecu-
tive days in conspicuous places including all places where notices 
to employees are customarily posted.  Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has gone out of 
business or closed the facility involved in these proceedings, the 
Respondent shall duplicate and mail, 
at its own expense, a copy of 
the notice to all current employees and former employees em-

ployed by the Respondent at any time since June 21, 1996. 
(c) Within 21 days after service by the Region, file with the Re-
gional Director a sworn certification of a responsible official on a 
form provided by the Regional Director attesting to the steps that 
the Respondent has taken to comply. 
 35 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
  